        1:17-cv-01201-SEM-EIL # 90-4                               Page 1 of 33                                                          E-FILED
                                                                                                      Monday, 08 July, 2019 02:46:56 PM
                                                                                                          Clerk, U.S. District Court, ILCD
                                                        Transcript of Jon Barnard                                           1 (1 to 4)
                                                      Conducted on October 16, 2018

         TH£ UNITED STATES DISTRICT COURT FOR THE                       1         I NOE X
             CENTRAL DISTRICT OF ILLINOIS
                                                                        2
     CURTIS LOVELACE,
3    LOGAN LOVELACE, LINCOLN                                            3    Date of Hearins: 18/16/18
     LOVELACE & CHRISTINE LOVELACE
4    On behalf of her minor son
     LARSON LOVELACE,
                                           1: 17-cv-81281-JES­          5    \Utness:
                   Plaintiffs,             JEH
                                                                        6    Jon Barnard
         V
                                                                        7    Direct Examination by Hs. Thompson   - 4
   DET. ADAH GIBSON, POLICE OIIEF
8  R06ERT COPLEY, SGT, JOIIN                                            a    Cross Examination by Ms. Emery - 186
   SUHKERS, LT, DINA DERYER, OET,
9  ANJANmE BISWELL, UNKNO\IIN                                           9    Redirect Exalllination by Hs. Thompson - 128
   QUINCYPOLICE OFFICERS, GARY
18 FARHA, COROHNER JAMES KELLER, KE                                     18
   CITY OF QUINCY, ANO COUNTY OF
11 ADAHS,                                                               11

12                  Defendants.                                         12

13                                                                      13

14              The deposition of JON BARNARD, called by the            14

15 Plaintiffs for examination taken pursuant o the                      15

16 provisions of the Code of Civil Procedure and the Rules              16

17   of the Supreme Court of the State of Illinois, pertaining          17
1 a to the takins of depositions for the purposes of                    1a

19 dilcovery, taken before LaDonna Gay CSR No. 884-881558, a            19

28 Certified Shorthand Reporter of said State at 148 South              28

21 Dearborn Street, Suite 688, Chicago, Illinois on October             21

22 16, 2818, at 9:38 a.11.                                              22

23 Reported by:      LaDonna Gray                                       23

24 License No. 884-881558                                               24


                                                                                                                                         4
1                        APPEA R A N C E S                              1                    JON BARNARD,
2    PRESENT:                                                           2 called as a witness on his own behalf, after having been
3       TARA THCIIPSON, of the flna of
             Loevy & Loevy
                                                                        3 ftrSt duly sworn, was examined and testified as follows:
4            311 NORTH ABERDEEN,                                        4                  DIRECT EXAMINATION
             3RD FLOOR
5            CHICAGO, ILLINOIS 68687                                                      BY MS. THOMPSON:
            Phone: (312) 243-5988                                       S
6            E11ail: taraeloevy.com                                            Q. Good morning Mr. Barnard.
                        Appeared on behalf or the Plaintiffs            6
                        Lovelace;
1
                                                                        7      A. Good morning.
a       JAKES A. HANSEN, of the flna of
                                                                        8      Q. Have you ever been deposed before, sir?
9            Schlllledeskamp, Robertson
             525 JERSEY                                                 9      A. I have.
18           QUINCY, ILLINOIS 62381
             Phone: (217) 223-3838                                      1O Q. We are going to try keep this deposition short.
11           E11ail: JHANSEN9SRNH.COH
                         Appeared on behalf of the Defendants           11 In the event that you need to take any breaks during this
12                       J. Ke11er. G. Farha, Adams County.
                                                                        12 deposition, obviously that's fme, I would just ask that
13
        ELLEN K EMERY of the firm of
                                                          therer
                                                                        13 if there is a question pending that you answer it. All
14                             o    l�sh. DiClanni & Kraf
             m·�ou��,S�i.R:A: ;:RE                                      14 right?
15           Suite 688
             CHICAGO, ILLINOIS 68683                                    15 A. Sure.
16          Phone: 312.782.7686
             [mall: eemery&ancelgllnk.coca                              16 Q. I will do my best not to talk over you and I
17                     appeared on behalf of the Quincy
                       Defendants.                                      17 ask that you do the same so the court reporter can write
18
19
                                                                        18 down what we say.
28                                                                      19 A. I know the protocol.
21                                                                      20 Q. Is there any reason that you would be unable to
22                                                                      21 give true and accurate answers today, sir?
23                                                                      22 A. No.
24                                                                      23 Q. Did you review any documents in preparation for
                                                                        24 your deposition today?
                                                         PLANET DEPOS
                                            888.433.3767 I WWW.PLANETDEPOS.COM
                                                                                                                               EXHIBIT C
         1:17-cv-01201-SEM-EIL # 90-4                     Page 2 of 33


                                              Transcript of Jon Barnard                                           2 (5 to 8)
                                            Conducted on October 16, 2018
                                                     s                                                                             7
1       A. I did                                                1      Q. And is that on a contract bas5 or 5 that --
2       Q. What docmrents did you review?                       2      A. No, it's a contract
3       A. I received a nmmerof docummts that I am told         3      Q. � did you receive that offer'?
4 \'\ere produced in discovery, that they comisted of e-mail    4      A. Approximately a tmnthago I      ,ws     in Springfield
 5 exchanges, couple of trial transcripts and some other        5 and I made a courtesy call to theiroffice to say hello,
6 miscellaneous doc1D11ents all having to do mth things that    6 turned into a job interview.
7 I was involved mtheitherthat I had produced orthat I          7      Q. Who did you speak with when you were at their
8 had received                                                  8 office on that occasion.
9       Q. Okay. 00 your coumel-- did you tailc with            9      A. Pat Delfino. I also saw othermeimers of the
10 anyone in preparing fur tlm deposition?                      10 office, but that was the discussion mth regard to the
11 A. Well, talked to my bride about it and that was            11 positiolL
12 of course casual conversatio1L                               12 Q. Did you taik with Ed Parkinson or Dclvid
13 Q. Sir, my urxlerstanling is that Jim Keller is              13 Robimon when you were at that office?
14 currently mcing sorre charges in Adam; County. I don't       14 A. I talked 'ftithEd ParkinsolL
15 have any questiom fur you about the specffics ofthat --      15 Q. Did you talk with mm at all about the Lovelace
16 ofthe investigation that was done there, the specifics       16 case on that occasion?
17 ofthose charges, but have you bad any invo� in               17 A. IfI did it was only peripherally to ask \\hat
18 this investigation or those charges?                         18 his involvement was. I think that he told me his
19 A. My only kno\\ledge and involveDEnt \\Ould have            19 deposition had been taken, or was scheduled and that was
20 been the receipt of a phone call from the State police       20 about it
21 investigator, several imntm ago.                             21 Q. Do you have any other future plam fur the
22 COURT REPOR1ER: Excuse rre, my tmehire is mt on.             22 practce oflaw other than that conflict position?
23 BY MS. LEVY:                                                 23 A. I am not sure it's exactly the practice of law,
24 Q. When we broke, sir, you were answering a                  24 but I do-I do trainla")'ers as \\CU as law enforcement
                                                            6                                                               8
1 questx>n about any involverrent you had in the current        1    officers. With regard to the training of la"Yers, I am
2 prosecution that Mr. Keller 5 facing?                         2    on the faculty of the National Imtitute forTrial
3      A. I have no involvement in the prosecution of it,       3    Advocacy and have been since 1985. &sentially, I teach
4 but Iwas contacted several imntm ago by phone, by a           4    trial skills to young la")'ers.
5 State Police investigatorby the name of Seth Knox.            5               On the law enforcement side I provide
6             He asked me some questions, about                 6    training throughthe Illinois Law Enforcement Training
7 infoimation that he had received from persons involved or     7    Standarm Board to field officers on legal subjects,
8 ffl10 may have been the subject of the investigation and he   8    \\hichI believe requires me to be licemed to practice
9 was looking to aml\erunaml\ered questiom. I helped him        9    law although, I am not sure.
10 as bestl could                                               10       Q. You were admitted to the Illinois Bar 1975?
11            I can tell you in substance that it dealt         11       A. Iwas.
12 mtha conversation that Mr. Keller claimed to have had        12       Q. You were a part tirm ireni>er ofthe State's
13 mthme.                                                       13   Attorneys office fi:omroughlybetween 1975 and 1976?
14 Q. Are you currently practx:ing law?                         14       A. I was full-time.
15 A. I am licemed to practice law in the State of              15       Q. Dming that tiireperiod you were full tiire?
16 Illinois. I am not actively practicing although, it is       16       A. Yes.
17 likely that I \\ill be very shortly, in Illinois.            17       Q. You had the office in 1976, is that right?
18 Q. And do you lmow what your future plans in that            18      A. I did.
19 regard are?                                                  19       Q. You caire back in 1975?
20 A. I received an offerfrom the office of the                 20       A. I did
21 State Appellate Prosecutorto basically do conflict \\Ork     21       Q. What did you do with your career between those
22 forthem                                                      22   two stints at the State's Atto�ys office?
23 Q. Is this the Springfield office?                           23       A. I was hired a,Vcty from the States's Attorney's
24 A. Yes.                                                      24   Office by the lawtinn of Sclmiedcskmq> Robertson Neu &
                                                PLANET DEPOS
                                   888.433.3767 I WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-4                          Page 3 of 33


                                                 Transcript of Jon Barnard                                           3 (9 to 12)
                                               Conducted on October 16, 2018
                                                                9                                                                11
1 Mitchell. I ffllS an associate with that office, during             1 where l regularly worked out when he was in college, when
2 several litigations and trial \\Ork for six years.                  2 he was home I recall seeing him there.
3             And in1980 I fflls made a partner of that               3    Q. Ultimately, did your work with Curtis at
4 finnand I bad remained a partner of that finnuntil I                4 (unintelligible) camp?
 S left the finnin1995.                                              5     A. No.
 6      Q. Am you left to go back to the State's                      6    Q. When you were elected to the State's Attorney's
 7 Attorney's office?                                                 7 Office, did Curt ask you ifhe could fill the part time
8       A. I left to go into solo civil practice. The                 8 position vacancy that was being left by your election?
9 State's Attorney's position. Which ffllS part time in              9     A. Curtis asked-- came to my office, my civ il
10 1995, becaioo available and ffllS offered to ioo about six        10 practice office at 316 North6th Street, one day
11 mmths after I left Snith Caiq>.                                   11 unannounced and said that he was interested in as he
 12     Q. So about six ItDnths after you left, did you              12 described it, return to the practice of law and asked if
 13 take a part� position with the State's Attorney's                13 there would be a position available.
 14 office?                                                          14          And I- because I don't recall it exactly
15 A. Yes. In addition to my solo civil practice.                    15 when that chance meeting took place, I don't know ifl
16 Q. When did that beco� a fuiltirre position?                      16 was still running or i flhad won the election, but had
17 A. When I ffllS elected as the State's Attorney in                17 not yet taken the oath as State's Attorney.
18 Novermer of2004.                                                  18          So, at best I can tel l you, ifl-- i f the
19 Q. When did you llllke the decision to step down as               19 election had not yet occurred, I l ikely told him, yes,
20 State's Attom:y?                                                  20 Curtis, I would consider hiring you ifl am elected. H
21     A. Roughly mo years, I Muld say, prior to the                 21 I had already been elected but not yet sworn in, the
22 expiration of my term much l\Ould place it in2014 some            22 conversation would have gone- I will strongly consider
23 time. An exact date, I can't tell you became it was               23 you for the position.
24 lll)re of a process than an event                                 24 Q. Had you kept in touch with Curt between when
                                                                10                                                              12
1        Q. Other than your spome, when is the first �                1                          aoo
                                                                           you �t him through Matt         when he c� to your office
2    that you told so�one that you were not going to renm?           2     to ask about that position whenever that was?
3        A. I mule an announcement to the media, that ,muld          3         A. No. The only contact I Muld have had l\ith
4    have been the first fomm announcemmt I likely Muld              4     Cmtis, Muld have been \\hen he ffllS present at Matt
5    have advised meniJers of my staff or certain of them,           5     Htu'Onger's (phonetic) home fur a social event, at this
6    prior to releasing that to the media.                           6     YMCA, but I 11llintained no contact with him other than
7              So ifl mmted to isolate that date and                 7     that
8    then go back in time a couple l\eeks, perhaps maybe a           8         Q. While Cwt was working in the State's
9    lll)nth prior to that I muld have advised members of the        9     Attorney's Office part�' did you have conversations
10   staff.                                                           10   with him about his career?
11       Q. Other than telling �rrbers ofyour sta1fthe               11       A. I llllY have and I llllY not have, I can't give you
12   tredia anmtKeirent, is due anyone else that you told            12    a clear recollection on that
13   before but told the president?                                  13       Q. Did youadVEe himduringthat tnreperixl about
14       A. Other than close friends and casual and                  14    � that he was working on?
15   confidential conversation, no.                                  15        MR SCHREIBER: What tirreperiod are you talking
16       Q. When did you first �t Curtis Lovelace?                   16    about.
17       A. likely ffllCD Curtis ffllS in college, likely            17    BYMS.
18   through a very close friend of nine ffllO Muld have been        18       Q. /EURO /EURPBGS /EURBG during the tirre that Cwt
19   his uncle by llllniage.                                          19   worked as a part tirre State's Attoirey, did you adwe
20             In other Mrds, the close friend of nine               20    Curt on your cases that he was working on as a rrerrber of
21   wmse narre is Matthew Hufimcher (phonetic) was muried to        21    that offue?
22   the twin s*1" ofCurtis Lovelace's ItDther.                      22        A. Yes.
23             I believe w�ly, that's how I would have               23       /EURBGS /EURBGS /EURBGS /EURBGS that was total
24   first funmlly �t Curtis. I also saw him at the YMCA             24        Q. How often during that�period, again talking
                                                  PLANET DEPOS
                                     888.433.3767 I WWW.PLANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                      Page 4 of 33


                                               Transcript of Jon Barnard                                         4 (13 to 16)
                                             Conducted on October 16, 2018
                                                             13                                                               15
1 when Cwt WclS a part time State's Attorney, did you see       1 scenario W1Cre he had actually made contact \\Ith another
2 him in the office?                                            2 potential e111>loyer then came to me.
3      A. Wel l , that's a very g ood question, because         3             Couldn't tell you 'ffllich scenario fit, but
4 there were expectations of Curtis that he did not meet        4 I was also affllre that he applied for certain govemmmt
5 about his time in the office. And if we kept that out of      5 positiom as many 111.mmers of my staff did from time to
6 the discussion his routine at the office would have been 6 time. And he may ,wll have shared that \\ith me.
7 to cover particular courtrooms, either as primary             7      Q. What govetnlffllt positiom did he apply fur
8 coverage or substitute coverage. His work would have 8 prior to being separated ftom your office?
9 included handling assignments for trial , and al so for a     9      A. 1be one that I am affllre of \\Ould have been the
10 period of time County Board matters.                         10 Adan County Public Defender. He may also have applied
11           He was - he was part time, technically,            11 for a position in Hancock County, although I may be
12 but I would best describe it, I suppose, as a hybrid         12 confusing him \\i th another mermer of our staff at the
13 between part time and full-time.                             13 time.
14           He had a private practice, and a l aw              14            Again keep in nmd, that it ffllSn't the
15 office address whil e he was at the State's Attorney's       15 norm that Assistant State's Attorneys '\-\ere always looking
16 office.                                                      16 to 1n1>rove their situatiom and ahwys looking for other
1 7 Q. During the time that he WclS a part time State's         17 positiom, so none of that"OOuld have smprised me or
18 Attorneys, WclS it expected by your office that he would     18 offended me.
19 also be doing work for other clients in his private          19 Q. How did you becoire aware that he had applied
20 practice?                                                    20 fur the Public Defender position?
21 A. Yes.                                                      21 A. Again, I can't give you a specific am\\erto
22 Q. Was there an expectation of how much time                 22 that, he may have told me that he applied for it and I
23 specifically he would be spending on State's Attorney's      23 may have learned it from others.
24 matters?                                                     24            It's the kind of information that mthin a
                                                             14                                                              16
1     A. Again, it's difficult to quantify it precisely.        1 courthouse gets around fast so, either solD'Ce is
2 I would put it this way because Curt had a law office         2 possible.
3 that I was aware of he had other work outside of the          3      Q. Did you have any role in the selection ofthe
4 office. There was a certain, what I woul d call ebb and       4 Public Deremer?
5 flow to that, which is natural .                              5     A. I \\as - \\ell, I did mite a letter of
6            Some time the demands of his private work          6 recommendation or let me just put it this way: A letter
7 might take up most of his time. That wasn't the case for 7 of coDDEndation for an Assistant Public Defender, at the
8 the majority of the time he was at the State's Attorney's 8 time, WtO happened to have been my legal assistanh\hen I
9 office.                                                       9 was in private practice at Schniedeska1111, she was a veiy
10 Q. Was there a time, did he -- let me ask you                10 bright, energe tic organi7.ed individual
11 this: Ultimately did you fire Curt from that position?       11            She coiq>leted her college \\Olk \\hen she
12 A. I did.                                                    12 l\Olked for DE. 1\\0 years ,,ithin the span of a year she
13 Q. Prior to firing him, WclS there a time where he           13 \\ent to law school cormarting about 90 mies each \\ay to
14 told you that he Wc1S looking for other jobs?                14 go to Univenity of Missouri Law School.
15 A. I can't tel l you with 100% certainty. What I             15            She becaDE an Assistant Public Defender, I
16 can tel l you with 100% certainty is that I was aware that 16 thought highly of her\\Ork. I ,wote a letter to the
17 he was l ooking for other jobs.                              17 Presiding Judge of Adan County, on her behalf. I don't
18           And  I do believe that there  was a time           18 recall \\hether or not she asked DE to do so, but I did
19 when he came and asked ifl would write a l etter of          19 write that letter for her and she got the positiolL
20 recommendation for him.                                      20 Q. So wh> i:mde the hiring dec�ion fur that
21           Again, I don't know what that was, what I          21 position, was it the Presiding Judge?
22 who call to request on the come in a scenario if             22 A. Yes.
23 hypotheticall   y, he would  interview  for a position if he 23    Q. Other than writing the letter for her, did the
24 could bring that with him or it might well have been a       24 Presiding Judge or anybody else involved in that process
                                                PLANET DEPOS
                                   888.433.3767 I WWW.PLANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                        Page 5 of 33


                                                 Transcript of Jon Barnard                                         S (17 to 20)

                                               Conducted on October 16, 2018
                                                              17                                                                19
1 seek out your opinions about any ofthe candidates?               1 office then passed through rnermers ofmy staff bad to do
2      A Not that I recall. I believe there lVclS also             2 '\\ith the odorof alcohol
3 one otherapplicant frommy office forthat positiotL               3      Q. All right. You have stated that those imles
4      Q. Did you write that person any kind of                    4 started or -- let ire start that question again.
5 recomnmdation?                                                   5            You have said that you started suspecting
6      A No.                                                       6 that there was a problem with Curt and alcohol between
7      Q. Did you tailc about there being expectations             7 2005 mxl 2007, 6 that right?
8 occurred that he didn't ireet in the office?                     8      A Roughly, yes.
9      A Yes.                                                      9      Q. And understand that is a statetren1:, did your
10 Q. Can you explain what did you� by that?                       IO suspiciom coire only from the reports that you got from
11 A Well, again this involves a long period of�                   11 irerrbers ofyour staffabout tlm?
12 and ondtiple events, but I can categorize themforyotL           12 A No.
13 And those main categories \\Ou1d bemy suspicion of              13 Q. What else led you to believe that?
14 alcohol abuse, and enatic and decreasing presence in the        14 A I \\as sitting atmy desk one rmming nindingmy
15 office. likely at least inmy opinion they '\\ere related,       15 own bminess, Wten an officerfromthe Quincy Police
16 but those Mu1d be the t\\O main subjects.                       16 Department came tomy office, I don't recall the name of
17 Q. When did you have first suspect that Curt had a              17 the officer, but that officerdetail on that day ffllS
18 probJem with alcohol?                                           18 follo\\ing up on bad check investigations.
19 A I Mu1d say somel\here probably bemeen - again                 19           1be crilDnal offense Muld be deceptive
20 and I apologize, I can't give you a rmre specific time.         20 practice, but essentially, he ffllS on the bad check detail
21 Someffll.ere bemeen 2005 and 2007, that's \\hen orduring        21 and he walked intomy office and banded me a photo copy
22 that period of time I began to get infonmtion about his         22 of a check that Curtis Lovelace bad mitten to the Liquor
23 presentatiotL                                                   23 Depot at a local liquorstore that boW1Ced
24 Q. What infunmtion did you get?                                 24 Q. Did you ever get any infunmtion about Curt
                                                              18                                                                20
1      A Infonmtion frommembers ofmy staff,                        1 writing bad checks other than that check to the Liquor
2 infonnation frommermers of the Circuit Cowt Oerk's               2 Depot?
3 Office related tomy staff, '\\ith reganl to the fact that        3      A I can't ans'\\erthat question wth certainty. I
4 Curtis bad a strong odorof alcohol about his person \\hen        4 do believe I may have asked the officerwietherornot
5 he appeared in cowt. And that ffllS a continuing concern         5 there '\\ere any otherchecks.
6 to me, became he ffllS covering a rmming court forat             6            I ,ws not provided '\\ith any. Although,
7 least part of that tinE.                                         7 \\hen he came tomy office it may have been one orperhaps
8      Q. Who tokl you that he had an odor ofalcohol on            8 rmre than one check, but I can tell you that one ffllS too
9 him during court?                                                9 many.
10 A Multiple persons. The ones that I can recall                  IO Q. Is there anything eEC that you learned that
11 Muld have beenmy office adninistrator, Cberyl Ely.              11 led you to believe that Curt bad a problem with alcoh>l
12 Jennifer, Ofeline, became she covered a courtroomthat                                 am
                                                                   12 other than his erratic    decreasing presence in the
13 Curtis w,uld comrmnly sumtitute in, and likely other            13 office which I want to talk to you about separately.
14 mermers ofmy staff but I recall those conversations.            14 Anything else?
15     Q. Did Ms. Ely am     Ms. Cifaldi tell you about that       15 A. Yes. And this w,uld have been infonmtion from
16 in that 2005am   2001 period?                                   16 a broaderspectrumof individuals, social acquaintances,
17 A Yes, as best I can recall.                                    17 and again I apologize I cannot give you a specific name
18 Q. Aoo did you tailc with anyore in the Circuit                 18 as the source of infonnation
                                                am
19 Court cletk's office about issues relating to Curt              19           But let me jmt say that it ffllS \\idely
20 alcohol?                                                        20 kno\\n that Curtis, during his maniage to Cory Lovelace,
21 A No.                                                           21 before herdeath as '\\ell as Cory \!\ere heavy drinkers.
22     Q. Were there other corrplaints about Curt that             22           It 'MS let's jmt say, coromn knowedge
23 trerrbers ofthat office had that reached you in soire way/      23 that theirmaniage ffllS volatile, \\hi.ch ,wuld not
24 A No, the concenn related to DE from the clelk's                24 smprise n, if in fact they '\\ere heavy drinkers, \\hi.ch I
                                                  PLANET DEPOS
                                     888.433.3767 I WWW.PLANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                      Page 6 of 33


                                               Transcript of Jon Barnard                                         6 (21 to 24)
                                             Conducted on October 16, 2018
                                                           21                                                                23
1   personally witnessed.                                       1 him in court?
2             And after Cory's death, in this continuing        2      A. likely. But Wten I say likely, again, it's
3   evidence that I explained to you earlier from within the    3 difficult to pinpoint in time or frequency, but the fll'St
4   office and from the Quincy Police Department, was           4 inteivention \\heneveryou wmt to get to that I can share
S   evidence of a continuing life-style.                        5 \\itbyou.
6       Q. Did you lmow that -- well, let me ask you this:      6      Q. Let rre ask you first--
7   It was your widerstancling that Cory was a heavy drinker    7      A. Sure.
8   as well in her life?                                        8      Q. In the tiire that you knew Curt, did you know
9       A. Yes.                                                 9 him to have an even keel persomlity?
10      Q. Did you !mow that Curt and Cory were heavy           to A. He had a controlled personality, but if '\\e are
11  drinkers when you hired Curt to that part time post?        11 going to mlke fine judgements or split hairs, 11\V
12      A. No.                                                  12 perception of Curtis w.lS that it w.lS shunering not too
13      Q. Did you lmow that his marriage to Cory was           13 far below the swface w.lS a very corq,etitive and perhaps
14 volatile when you hired him?                                 14 volatile streak.
1S A. That might be a tougher question for me to                15 Q. Do you have any specific experiences or
16 answer it, to try to peg when I got that kind of             16 eX8111)1es that you can point to where you observed on Im
17 information I can't say with any certainty.                  17 -- where you observed that below the surmce-- strike
18           I may have known. I may not have known.            18 that
19 That would not have been a deal killer for me, but           19           You have just descrmed--
20 certainly had I been aware of his alcohol use and or         20     A. I can't tell you the case or cases, but I can
21 abuse, that would have been problematic.                     21 tell you that after a trial Curtis "OOuld have prosecuted
22 Q. You said that you personally observed Curt's              22 and Wtere the prosecution fell short, he ffllS borderline
23 heavy drinking or I don't want to misstate your              23 volatile.
24 testimony, so --                                             24 Q. What did he do in that situation that--
                                                           22                                                                  24
1     A. Right I have seen him intoxicated, you know            1   A. Shook, his face turned red, he spoke through
2 in social situations, \\hat I "OOuld have judged to be jmt    2 gritted teeth, expressed anger.
3 say over .08 blood alcohol content                            3   Q. Expressed anger to you?
4     Q. Have you ever seen him at work in a state that         4   A. No. Whatever the outcome was or whatever he
5 you believed was an intoxicated ore?                          5 perceived to be the unfairness of the result.
6     A. I observed him over a period of time from time         6      Q. Was this -- these things that you observed
7 to tir!E, s�lling of alcohol. I callllOt tell you that I      7 about him in that case, was that after the verdict you
8 "OOuld have seen him, \\hat I considered to be obviously      8 talked to him somewhere?
9 bq>aired by alcoho� but that's a very difficult               9      A. Likely- well, as I recall, would have been in
10 judgem.mt to m1ke.                                           1 O the halI way at the office.
11 Q. You strelled alcohol on him at work?                      11 Q. Was anyone else present for that conversation?
12 A. lhave.                                                    12 A. Couldn't tell you. Just kind of- he was
13 Q. When was the first tirre that you srrelled                13 pacing, obviously upset.
14 alcohol on him at work?                                      14 Q. Other than that example, can you think of other
15 A. Again 'm?'re talking about a tenure of                    1 5 times where you observed him to have this competitive or
16 seven years. I "OOuld you say, the best I can say is on      16 volatile streak?
17 occasion, keeping in nind that I did not have a lot of       17 A. Not directly. I was advised of a particular
18 direct face to face contact mth Curtis in close quarters     18 outburst that evidently frightened some other folks, but
19 wiere I "OOuld have been able to perceive that But there     19 I should go back, i fl may, to tell you that that kind of
20 \\ere tinEs Wten on occasion I did sREll alcohol on or       20 - what I would call behavi or following a disappointing
21 abo ut him                                                   21 result was not one single time.
22 Q. Well, did you srrell alcohol on him during that           22           We -- all of us in the prosecution
23 sane� pernd, roughly 2005 to 2007 when you were              2 3 business are going to fall short now and then. And so
24 getting those reports about him having alcoh:>l odor on      24 Curtis lost, you know, more than one trial, so, that kind
                                                 PLANET DEPOS
                                    888.433.3767 I WWW.PlANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                     Page 7 of 33


                                              Transcript of Jon Barnard                                        7 (25 to 28)

                                            Conducted on October 16, 2018
                                                           25                                                               27
1 of behavior was something I had seen more than once.          1 that are going to come and go. They are going to be free
2     Q. Is this behavior that he exhibited every time          2 agents. 1bey are going to look for other opportwlities.
3 he lost a trial?                                              3 11mt's - that's - that's nonnal. You need to expect
4     A. No.                                                    4 that and ermrace that
5     Q. When you are saying -- I am just trying to             5      Q. So did you ever taDc directly with Curt about
6 understand how many times you observed this, so do you        6 him not getting that PDjob?
7 have an estimate?                                             7      A. I may have. And again I cannot give you an
8     A. A handful.                                             8 ans\\er \\ith any amre certainty than that I may not
9     Q. Okay. And when you said that you were aware of         9 have, I don't recall specifically. It \1\0uldn't swprise
10 another incident that you didn't directly observe, did       10 me if I did It \1\0uldn't swprise me if I didn't
11 that relate to Curt not getting the Public Defender          11 Q. As you sit here today, though you don't have
12 position?                                                    12 any particular llEDDry ofCurt expressing anger to you
13 A. Yes.                                                      13 about not getting thatjob?
14 Q. Other -- and I want to ask you about that, too.           14 A. No.
15 Other than what you heard about him not getting the          15 Q. All right. Have other people told you that
16 Public Defender position, are there any other situations     16 Curt expressed anger about not getting that job?
17 that anyone else told you about where you would say that     17 A. Yes.
18 that's an example of him having this competitive or          18 Q. Who told you that?
19 volatile streak?                                             19 A. As best I recall, if again, and if my mem>ry is
20 A. Well, other than the obvious information and              20 some'\\hat refreshed, if you mll, by reading the documents
21 evidence that was developed during the course of this        21 at some time ago, Gary Farha and Jennifer Ofaldi.
22 criminal case, that would be the only other specific         22 Q. Did you have a joint conversation with them
23 incident that I could relate to you. I think that that       23 about t.hs or separate conversations?
24 would cover the waterfront.                                  24 A. likely separate.
                                                          26                                                               28
1     Q. Did you -- did you ever directly talk with Curt        1       Q. What did Jennifer Cimldi, C-i-f:.a-1-d-� tell
2 about anything having to do with the Public Defender          2 you?
3 position?                                                     3       A. I cannot give you precise \1\0rm, but I can give
4     A. I may have. I wi shed him luck, i fl did. And          4 you the gist of the conversatioJL She related that he
5 again, I can't recall ifl did or not, I certainl y was        5 ffllS explosive, that may not have been her ,wrd, that DllY
6 aware that he had applied. Again, and as I said, that         6 have been inference fromher\\Orm. Looked like be ffllS
7 neither surprised nor offended me.                            7 ready to jmt go off. I have some recollection of it
8            The conversation I would have had with             8 being related to me by either her or Gary that he ffllS
9 him, if in fact, I did, would have been of that - I am        9 yelling and screaning.
10 being informal, good luck to you, that sort of thing.        10            I \\3SD't there, I can't verify that, but
11 Q. At. the time that he applied for that position            11 that ffllS the gist that I received from one of the mo of
12 were you hoping that he would on his own, leave the          12 them or perha� both of them
13 State's Attorney's office?                                   13 Q. Is there anything diflerent or additional you
1 4 A. I had- I was neutral about it. I neither                 14 recall about your conversation with Gary about tlm?
15 hoped that he would leave nor hoped that he would stay.      15 A. No. Except that I think that he \\35 rmre
16 Q. Is it fair to say that as you have been                   16 descriptive and this may have come from my reviewof the
17 describing with the employees of the State's Attorney's      17 docmnents produced in discoveiy, that he ffllS concerned
18 Office that you did not begrudge people looking for other    18 enough that he comidered calling the police and you need
19 positions?                                                   19 to ask him about that
20 A. That's correct.                                           20 Q. How did this co� to your attention, lreanmg
21 Q. All right.                                                21 did you ask them about t.bs? Did they separately bring
22 A. Again, the norm of an office like that is to              22 it to you? How did you co� to learn about this?
23 analogi2 crudely would be much like professional             23 A I \1\0uld describe it as ffllter cooler discussion
24 athleti cs. If you are managing a team you got players       24 or halmay discussions, kind of along the line of, you
                                               PLANET DEPOS
                                  888.433.3767 I WWW.PLANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                     Page 8 of 33


                                             Transcript of Jon Barnard                                         8 (29 to 32)
                                           Conducted on October 16, 2018
                                                           29                                                               31
1 wouldn't believe how Curt is dealt with the news, that        1     A. Not specifically, no. I cannot sit here and
2 sort of thing.                                                2 tell your there were other issues. The issues that I
3     Q. Is it your memory that you were talking with           3 related to you were the primary ones.
4 them about this close in time to the decision for him not     4     Q. All right. And you mentioned that ultimately
5 to get that job?                                              5 there were issues with his attention to the job or actual
6     A Likely. It would have been. I mean it doesn't           6 attendance at the job, right?
7 make sense for them to mention it five months later.          7     A. Yes.
8     Q. You talked then or you mentioned that there WdS        8     Q. Had those issues come out as of the time that
9 a first time that you tried to intervene or counsel Curt      9 you had that first meeting with him about the checks?
10 about alcohol issues?                                        10 A No. The attendance issues, as they often do,
11 A. Yes.                                                      11 began gradually. And after that point in time, because
12 Q. When WdS that?                                            12 there was a- there was what I would call an interval
13 A Very, very shortly after I had my meeting in my            13 after that bad check incident where Curtis enl isted in
14 office with the Quincy police Department, officer who        14 the military.
15 brought me the bad checks.                                   15           And I noticed a certain improvement in his
16 Q. And what do you remember about -- whatever                16 attempts to detail, his overall performance, consistent
17 meeting you had, following the meeting about the bad         17 with the kind of affect of being in the military having
18 checks?                                                      18 military training wil l have upon you.
19 A What do I recall about my meeting with Curti s?            19 Q. Have you served in the military yourself?
20 Q. My question WdS bad, so yes, what do you recall           20 A. I have not.
21 about your meeting with Curt?                                21 Q. You said that you noticed an improvement in his
22 A I contacted him- I don't know if he was in                 22 overall performance. Did you have concerns about his
23 the office but if he wasn't I told him to get to the         23 performance prior to that meeting about the checks other
24 office.                                                      24 than I take it a very serious concern about him having an
                                                         30                                                                32
1            And I brought him into my office and I             1 alcohol problem?
2 showed him this check and told him that this was              2     A. No. 'Ille alcohol issue ffllS - ffllS the issue
3 unacceptable. I explained to hi m what I considered to be     3 that I ,ws   concerned \\ith because any one ofus ,lho is
4 the obvious hypocrisy of a person entrusted to prosecute      4 been around the track Dl)Je than a couple of times, lalo,\S
5 crimes committing at least in a technical sense, a crime      5 that if you got problen with alcoho� it is sooner or
6 that we prosecuted others for. I told him that it would       6 later going to begin to affect your perl'onnance. Hit
7 need to stop.                                                 7 doesn't change.
8            That there better not be other situations          8     Q. How long did the interval last after that
9 like this looming. And I believe I would have also told       9 ireeting where� with Cwt seerml to irq,rove?
10 him that you may have a problem that needs attention. I      10 A. Well, certainly l\hen he wmt into the n:ilitaiy,
11 am not certain about that. It's likely that I would have     11 began his mlitary training, he seemed to, for lack of a
12 woven that into the conversation.                            12 better tenn, just shape up, iq)rove. He jmt ffllS Dllre
13 Q. Do you remember what, if anything, he said                13 with it. It's a bani thing to describe globally, but
14 during this conversation?                                    14 that's the best I can do.
15 A In substance, yes. His response was, I got it.             15            And, that continued for a period of time,
16 I get it, understood.                                        16 maybe a year or mo, and then it began to deteriorate.
17 Q. Was he angry during this meeting?                         17 Q. During that � what you called the interval
18 A. No.                                                       18 where he inproved, anyone co� to you dming thlt
19 Q. Did -- prior to that -- prior to the police               19 �pemd with a col11)1aint about hims�Iling Jike
20 officer coming to your office with the checks, had you       20 alcohor?
21 had -- had anyone complained to you about Curt's             21 A. It's hard to say, and I cannot give you a
22 performance as an Assistant State's Attorney other than      22 precise amffl!r. It's possible and it's possible that I
23 what you were told about him having -- maybe smelling of     23 did not receive any coJqJlaints dming that, \\hat I ,ml
24 alcohol?                                                     24 call period of iot>rovement.
                                               PLANET DEPOS
                                  888.433.3767 I WWW.PLANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                       Page 9 of 33


                                               Transcript of Jon Barnard                                             9 (33 to 36)
                                             Conducted on October 16, 2018
                                                            33                                                                    35
1             But those expressions of concern and                  1       A. Yes, I believe so.
2 complai nts about the alcohol odor about him, began to            2       Q. You said after the check conversation you had a
3 recur.                                                            3 conversation with him in May of2012?
4      Q. Can you pinpoint when those complaints                    4       A. Yes.
S recurred?                                                         S       Q. Tell ire about that conversation
6      A. Within a year of the time that I ultimately               6       A. Well, I say convenation, it may have silq)ly
7 fired him. And, roughly. Roughly. Mi ght have been                7 been the merm. I may have decided at that point \\ithin
8 longer than that but that's the best estimate I can gi ve         8 the concept of progressive discipline, that it ffllS time
9 you.                                                                                                              ,ws
                                                                    9 for a 'fflitten mmling and a 'fflitten 'fflll11ing
10 Q. Can you pinpoint that any further with                        10 appropriate. And my convenation- my initial
11 reference to a particu lar case that he was working on or        11 convenation 'ftith him may \\ell have been the 'fflitten
12 some other event that would time those complaints out            12 merm.
13 more specifically?                                               13            Mostly it ffllS because I- ifl had
14 A. No, i t was again the same kind of complaint                  14 'fflitten a merm follo\\ing a convenation \\ith him I l\Ould
15 that was being presented to me earlier and that is again         15 have refened to the convenation and I didn't
16 to paraphrase them, well, Curt smells li ke a tavern             16 Q. Am do you retrenber what, ifanything, he said
17 again.                                                           17 to you when you raised these issues inMayof2012?
18 Q. When those complaints recurred, who was making                18 A. He sent me a mitten response, I do recall
19 them?                                                            19 that
20 A. Again, the -- they were coming to me from the                 20 Q. Other than the written response, did he talk to
21 same sources. There might have been different players,           21 you atall?
22 different court personnel, but i t's basi cally going to be      22 A. It's possible, but if it did occur it ffllS rmre
23 members of my staff or court personnel.                          23 along the lines of an infonnal acknol\ledgement of ffllat he
24 Q. When is the next time that you talked to Curt                 24 needed to do to �rove.
                                                               34                                                                  36
1 about anything having to do with his perfonmnce in the            1       Q. Did you believe at that titre in May of 2012,
2 office after that rreeting you had with him about the             2 that the issue with his perfonmnce that you have
3 check?                                                            3 described were related to alcoh>l abuse?
4      A. 1be next major perfonmnce discussion, it                  4       A. Subjectively?
5 occurred soDEtime in May, I be lieve of 2012 and I had            S       Q. Yes.
6 been receiving these kinds of expressions of concern or           6       A. ldid
7 cotq>Iaints. I had also begun to notice and it ffllS              7       Q. Did you talk with him at that titre about
8 related to me that Curtis' time in the office ffllS               8 seeking help?
9 beconmg rmre and rmre sporadic.                                   9       A. I may have refened to it in my merm to him. I
10     Q. Did that issue with his titre becomng sporadic,           10 do not recall making any such recoimEndation to him in
11 did that arise after he cmre back from a period of               11 pcnOIL
12 nilitary service?                                                12 Q. Was there --
13 A. He had been in the nilitary I think for at                    13 A. Could \\e take ten seconm?
14 least a year, if not rmre, likely imre fflleD this event in      14              (Sh>rt recess.)
15 May of 2012 occurred                                             15 BYMS. IBOMPSON:
16            I recall specifically from revieq the                 16 Q. Mr. Banmd, I think the last question I asked
17 fflitten DErm that I sent to him, that one of the rmst           17 you \WS whether you had talked with Curt about the idea
18 serious problems regarding his presence in the office 'ffllS     18 ofgetting assistance. And I want to llllke sure you had a
19 \\hen I ffllS on vacation and out of the office. During May      19 chance to fully amwer that question befure we go on to
20 of 2012, I w.is out of the office for I think ten \\Ork          20 the next topic.
21 days.                                                            21 A. I may have refened to it in my meim to him. I
22            I ffl1S advised by my office adnmistrator             22 do not believe that I l\Ould have made such a
23 that he 'ffllS rarely there that entire time.                    23 reconmendation to him in pcnolL
24 Q. Th5 is Ms. Ei that told )OU that?                             24 Q. Am is there a reason you think be would not
                                                 PLANET DEPOS
                                    888.433.3767 I WWW.PIANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-4                       Page 10 of 33


                                                  Transcript of Jon Barnard                                       10 (37 to 40)

                                                Conducted on October 16, 2018
                                                              37                                                              39
1 have done that?                                                  1     Q. Want to show you what is been marked as
2       A Only became it's such a sensitive nature that            2 Exhibit 1.
3 I ,wuld have recalled that                                       3     A Sure.
4       Q. In your -- in your staten:ent in the State's            4     Q. This is a document that is date stamped AC315
5 Attorneys office, was there a culture ofdrinking annng           5 throughAC320?
6 people who worked at the State's Attorneys Office?               6     A. Uh-huh.
7       A What culture?                                            7     Q. There are multiple e-mai ls in this docwnent. I
8      MS. EMERY: Object to the funn                               8 want to refer to a specific e-mail that's on page one
9       1HE W11NESS: I don't know how you define culture. I        9 that i s dated June 1st, 2012, at 7:58 a.m. from you to
10 don't know how you define culture. Let ire see ifl can          10 Curt, do you see that?
11 clarify.                                                        11 A. I do.
12             Certainlytmrbers ofthe staffdid ireet               12 Q. Is this an e-mail you sent him?
13 socially and did collSllire adult beverages included, and it    13 A. Yes.
14 was soirething that was not uncoIIDDn and I � is as             14 Q. Was there an additional memo to Curt around May
15 good as I can get                                               15 or June of 2012, that you sent him aside from this
16 BYMS.1HOMPS0N:                                                  16 e-mail, relating to his presence at the office ?
17 Q. Did ireni,ers ofthe office ever have a drink                 17 A Forgive me, I am reading the --
18 while waiting fur a jury verdict?                               18 Q. Sure. Take yo ur time. Read it before you
19 A Yes.                                                          19 respond
20 Q. Was there a fridge in the office that had beer               20 A There may have been and certainl y if you have
21 in it fur people to occasionally drink at the office            21 an y such that would refresh my recollection, but I
22 after work?                                                     22 believe the next written communication to Curtis
23 A No. 1bere ffllS a refrigerator. I, from to                    23 regarding his performance would have been a notice of
24 time, Muld have beer that I brought there and that Muld         24 termination.
                                                              38                                                              40
1    o nly have been for\\hen I ffllS there oorldng at night by    1             I may be mstakelL 1bere may have been
2    myself. We do not have an alcohol stocked refrigerator.       2 one in bemeen, but that's the best I can recaIL
3        Q. After you sent Curt tlm trerm in May, did you          3      Q. Let's ire ask you tlm: Is that e-rmi1 the
4    again receive infunmtion that his perfunmnce was not          4 Jtme 1st, 2012, at 7:58 a.m, � tlm the Mayirelll) you
5    acceptable?                                                   5 were referring to or is there an earlier trenD?
6        A It \\as ongoing and the sources of the                  6      A No, I believe ffllS the mem> to \\hich I made
7    information \\ere again likely mdtiple, including, but        7 reference agailL I am \\illing to be conected but this
8    not limted to my office admnistrator, particularly \\ith      8 appears to be the sumtance of the adrmnition I gave him
9    regard to his presence in the office.                         9      Q. Okay. Ifyou tum to the 1ast -- ifyou tum
10             I can't tell you specifically W1Cthcr or            IO to the secotd to last page, so I am looking in the secotd
11   not there \\ere expressions of concern or corq>laints about   11 to last piece ofpaper so I am looking AC318.
12   the odor of alcohol on his person, during that period of      12 A. AC318?
13   time bet\\een Diddle, end of May through July.                13 Q. Yes.
14             I think it \\as 18 ,men I temmated him              14 A. Got yolL
15   There may have been, but certainly there \\ere - there        15 Q. There is an e-rmi1 there dated July 1 9th of
16   \\ere problen \\-ith his attendance.                          16 2012, is this e-llllil, the nmmer in which you infurired
17       Q. Did you talk with Curt again about his                 17 Curt that he had been :fired?
18   perfunmnce between that May Jrelll) and when you uhilmtely    18 A Yes.
19   tenninated him?                                               19 Q. There is an e-rmi1 respome from Curt on the
20       A I have no specific recollection of col06eling           20 couple ofpages befure this am I am specifically
21   him in person beyond a very informal kind of discussion       21 refere�ing AC3 l 6, and AC317, an e-rmil from Curt to you
22   \\here, are \\e good \\ith my adrmnitiom to you and an        22 dated, July 21, 2012, do you see that?
23   ackno\\ledgement of that There \\ere no discussions in        23 A Yes.
24   person \\ith him reganling the specific issue of alcohoL      24 Q. Did you receive any e-rmil from Curt in
                                                   PLANET DEPOS
                                      888.433.3767 I WWW.PIANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                    Page 11 of 33


                                              Transcript of Jon Barnard                                       11 (41 to 44)

                                            Conducted on October 16, 2018
                                                         41                                                               43
 1 response to your firing e-mail other than this one?             1      Q. I am showing the witness what is been marked as
2      A. Not that I recall.                                       2 Exhibit 2, and this is a -- there is two pages of this
 3     Q.   Did anyone participate in the decision to fire         3 document, SAAP62 and SAAP 63.
 4 Curt besides you?                                               4              I am really just asking you about SAAP63
5      A. No.                                                      5 e-mail on that page.
 6     Q. Did you talk with anybody about that decision           6       A. Okay.
 7 before you fired him?                                           7      Q. Including one from Jonathan Bernard to David
8      A. I may have spoken with my office administrator           8 Robinson dated May 4th of 2017, do you see that e-mail?
9 about it, particul arly to confi rm the most recent             9       A. Yes.
10 absences, and my decision but that would have been it,          1O     Q. Is that an e-mail that you sent to Mr.
11 g iven the nature of the decision that I made.                  11 Robinson?
 12 Q. Did you ever talk with Gary Farha about your               12      A. Yes.
 13 decision to fire Curt?                                         13     Q. I have some questions for you about this
14 A. I may have spoken with him in general terms                  14 e-mail, so if you want to read it first let me know when
15 about my concerns perhaps, even about my inclination            15 your done.
16 because Gary was at the time managing pretrials for me          16     A. Since I sent it to him. Got it.
17 and that was the next to the last straw, but I did not         17      Q. So this e-mail references possibly discussing
18 seek his advice nor his approval.                               18 with Mr. Robinson you doing some contract work for the
 19 Q. Did anyone ever make a written complaint to you             19 State Appellate Prosecutor, is that right?
 20 about any concerns having to do with Curt's performance       20      A. Uh-huh.
 21 as a member of the State's Attorney's Office?                  21     Q. Do you know when you frrst discussed with
22     A. A written one?                                           22 anyone in that office the possibility of doing contract
 23 Q. Yes.                                                        23 work for them?
24 A. Not that I can recall.                                      24      A. Yes. As best I recall it would have been at
                                                             42                                                               44
1      Q. Have you seen any other written docUirentation          1 the2015 md year REeting of the State's Attorney's
 2 ofanyone's coJXetm about Curt's perfonnm;e as a trerrber       2 Association here in Oiicago.
3 ofthe State's Attorney's Office other than your e-rrail         3            When I had a casual conversation ,\ith Pat
4 that we jmt looked at in Exhibit 1?                             4 Defino, 'ffl10ffllS the executive director of the State's
5      A. No. Those are the ones that I am affllre of. I          5 Attorney's Appellate Prosecutor service, and let him know
6 cannot recall ever receiving a mitten coJqJlaint from           6 that IffllS going to be stepping down on my ooo temB at
7 anyone wthin the comthome, ,\ithin the lawenforceUEnt           7 the end of my tenure in NoveniJer of2016, at Wlicb point
8 agency or that sort of thing.                                   8 he made a conmentto DE, infonnally, that he'd lovedto
9      Q. Am the water cooler conversation or                     9 have me come to ffl>rk for them.
1 O conversatiom that you had with Jennifer Cifaldi am Gary       10           That fflls the swnand sumtance of it I
 11 Farha about Curt being mui about the Public Deremer           11 may have touched base wth him beh\een - bemcen
12 position                                                       12 Decenmer of2015 and May of2017, but I don't recall
13           Did either ofthem tell you that they were            13 whether or not for sure I did
14 tearful ofCmt as a resuh ofwhat they had observed in           14 Q. This tenninationrerere�es you seeing Mr.
15 tenm oflm anger about the outcotre that decision?              1 S Robinson in Quin;y?
16 A. ThatffllS the inference that I drewfroml\hat                16 A. Uh-huh.
17 they said to DE. May or may not have been specific oonls       17 Q. Do you kmw what he was -- was he there fur
18 that they shared 'ftith DE that communicated that fear but,     18 t1m law Day hmch?
19 thatffllS my take on it                                        19 A. Yes.
20 Q. Did either ofthem say to you at any point,                  20 Q. Did he speak at it?
21 som:thing to the aflect that became ofmw Cmt had               21     A. Yes.
22 reacted to that, that they didn't believe he ought to be       22 Q. What did he speak about?
23 working at the State's Attorney's Office?                      23 A He spoke - let DE see if I can recall the
24 A. No, not that I recall.                                      24 subject As best I can recall it was on one or more
                                               PLANET DEPOS
                                  888.433.3767 I WWW.PIANETDEPOS.COM
       1:17-cv-01201-SEM-EIL # 90-4                    Page 12 of 33


                                             Transcript of Jon Barnard                                       12 (45 to 48)
                                           Conducted on October 16, 2018
                                                          45                                                                47
1 specific provisions of the Bill of Rights to the             1      A Well, doesn't mattenmat I believe became the
2 Constitution and their application to the jmtice system      2 jmy is spoken and that's the only thing that matten. I
3 I a lso spoke - remermer making a commmt perhaps about       3 believe that from my kind of peanut gallery assessment of
4 that or in anticipation of that so -                         4 the evidence in the case, I felt there ffllS a - I thought
5     Q. Did he reference the LoveJace case at all             S - let's put it this 'fflly: I thought along mth six other
6 during Im comrents?                                          6 mermen of the originaljtuy there 'ffllS e�idence beyond a
7     A No.                                                    7 reasonable doubt to convict him of that offense.
8     Q. Did you during your comrents?                         8      Q. You testified at both ofthe� that Curt
9     A No.                                                    9 had, is that right?
10 Q. There Ea rererm:e in this e-rreil to another             10 A Idid
11 attendee at the Jaw day hmcheon, tell you about SODE        11 Q. Have you reviewed that befure today?
12 jury contmion in the Lovelace case?                         12 A lhave.
13 A. Yes.                                                     13     Q. Was your testirrony in those two trials true and
14 Q. What did this person tell you about jury                 14 accurate?
15 conimion?                                                   15 A. Sure. You know- other than matten of very
16 A As best I recall, and my recollection                     16 specific and small refinement I think they are e xacdy
17 triggered, if you \\ill, or activated by reading this       17 vmat I \\Ould say today.
18 merm, so I am hying to recall something that occurred in    18 Q. I� as you were reading that
19 that \\Ould be May, 2017.                                   19 A Prior to this deposition, is there anything you
20            As best I recall, the infonmtion given to        20 read that made you say - no.
21 me and other attendees at that Law Day Conference \VclS     21 Q. I should have restated that or smrethingabout
22 that the jwy upon taking a vote believed that if there      22 that was wrong.
23 ffllSn't a unanhmus vote for guilty then that required      23 A No.
24 them to reach a unanhmm verdict of not guilty.              24    Q. You testified about getting a call from Curt on
                                                          46                                                                48
1             As best I recall, that was the related           1 February 14, of 2006, is that right?
2 source of the confusion. Keep that in mind of course,        2     A Yes.
3 that by the time that got to me, it was at least third       3     Q. Is that how you learned about Cory Lovelace's
4 hand, and I am giving you my best recollection.              4 death?
S             And that was the alleged explanation for         S     A Yes.
6 the verdict, don't know if that's accurate, or               6     Q. Do you remember as you sit here today -- let me
7 inaccurate. All I know is as best I recall that it was       7 state that question again. Do you have an independent
8 what was related me.                                         8 memory of that conversation with Curt as you sit here
9      Q. Who told you that?                                   9 today?
10 A That I can't even tell you. Probably,                     10 A Yes.
11 although, I just can't tell you. I'd say probably- I        11 Q. To the best of your memory what exactly did
12 was going to say probably a lawyer because they would       12 Curt say to you on that phone call?
13 appreciate that kind of thing, but I can't tell you for     13 A I received a - way the system works, an
14 sure.                                                       14 intercom alerts from one of our staff that Curtis wa s on
15 Q. Is there anything that would refresh your                15 the line, and I mixed up the phone, and I either said
16 memory about what that was?                                 16 hello or I said, Curtis, might have been either one. And
17 A. Yeah, if they said it to me again.                       17 he said, John, yeah, Cory's dead. That started the
18 Q. In this e-mail you called the verdict a                  18 conversation.
19 disappointing verdict?                                      19 Q. As you sit here today, can you tell me to the
20 A Yes.                                                      20 best of your memory how the conversation proceeded after
21 Q. Were you disappointed in the verdict?                    21 that?
22 A Yes.                                                      22 A. Sure. When he said Cory's dead, I said where
23 Q. Do you believe as you sit here that Curt killed          23 is she. And he said that she was in bed. I said where
24 Cory?                                                       24 are you. Iflrecall c orrectly and he said you know, I
                                               PLANET DEPOS
                                  888.433.3767 I WWW.PIANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-4                        Page 13 of 33


                                                  Transcript of Jon Barnard                                       13 (49 to 52)
                                                Conducted on October 16, 2018
                                                               49                                                                51
1    am at home.                                                    1 \\Orm, the global perception by the others who mentioned
2               I asked him if he had called the                    2 it \\Ould have been that he seemed matter of fact and
3    armulance. He said, no. I asked him if he called 911.          3 surprisingly not deDDmtrating any SYIJ1)toms of grief.
4    He said no. Then I said to him, "Stay� I am calling            4       Q. When did you talk with the reporter about
S    911." 1bat w.is the end of our conversatio1L                   5 Curt's deireanor?
6        Q. Who 1umg up the phone first?                            6       A. Within probably a day or mo.
7        A. likely me. Only became I had something that             7       Q. Do you rem:rrber who that was?
8    nee ded to be done. Do I have 100% recollection of that?       8       A. Rodney Hart, H-a-r-t.
9    No, but, given the nature of the conversation that's           9       Q. I take it that you d on't rem:rrber necessarily
10   likely \\hat occurred                                          1 O which ofMs. F.alie, Mr. Farha, Ms. Bower, you talked
11       Q. How long total did that conversation take?              11 about Curt's dermanor?
12       A. No DDre than a ninute, and, ahmst certainly,            12      A. 'lbat's co�ct
13   less than that                                                 13      Q. When you had whatever conversations you had
14       Q. That call was had was while you were at the             14 with so� or all ofthose people ab out Curt's deJ.reaIK>r,
15   office?                                                        15 when were they?
16       A. Yes.                                                    16      A. Agai n, that \\Ould have been \\ithin a day or so
17       Q. Did you see Curt at the office Jater that day?          17 after that
18       A. No.                                                     18      Q. Did you attend the fimeral?
19       Q. Were you at the office that entire day?                 19      A. ldid
20       A. In and out And I say that because of - I had            20      Q. And was Curt's deireanor at the funeral
21   learned from my staff that, he, in fact, came to the           21 appropriate?
22   office that aftemoo1L                                          22      A. Seemed to be. Stoic, but I \\Ould comider that
23             I know that I didn't see him became had I            23 to be appropriate.
24   seen him, I "OOuld have expressed my condolences to him,       24      Q. Did you see Curt at all in between when be
                                                               50                                                                52
1    and that never occurred But I w.is advised by mermers of       1 called you on the 14th and the funeral?
2    the staff that he did come into the office that                2       A. I have no specific recol lection of an encounter
3    aftemoo1L                                                      3 with him between those times. It certainly-- we would
4        Q. Who told you be had com: in?                            4 have given him a l ot of slack in terms of needing to be
S       A. \\Ibo, is one of three people. Again, I \\Ould           S at the office and my best recoll ection is that I did not
6    say either my office adninistrator, Gary Fama,                 6 see him between the morning of February 14th, and the
7    Rhonda Boller, \\ho \\Ould be the first person you \\Ould      7 funeral . I may be mistaken but that's my best
8    encounter ffllen you walked into the State's Attorney's        8 recollection.
9    Office. 1bat's, 8-o-w-e-r.                                     9       Q. The information that you started to receive
10       Q. Was Ms. Bower an administrator?                         1 O ab out Curt smelling like alcohol, did you first start
11      A. No. She w.is a legal assistant slash                     11 hearing those issues before Corey died?
12   receptionist                                                   12     A. Yes. Let me take that back. Trying to recall
13       Q. Did any ofth>se people Ms. F.aly, Mr. Farha,            13 the year of her death, if you could help me with that.
14   Ms. Bower or anybody else tell you that Curt was acting        14 Q. She died in 2006.
15   weird at the office that day?                                  15     A. In 2006. I can't tel l you specifical l y, so I
16       A. They \\ere swprised by his demeanor.                    16 am going to back off of that answer. I may have, I may
17       Q. What did they tell you about Im deireamr?               17 not have. Certainly within a year or so thereafter, yes.
18      A. Well, there w.is another source of input and             18      Q. Are you aware that after Cory died that Curt
19   that w.is a Quincy Harold, Quincy, H-e-r-a-1-d, \Vhig,         19 married s omeone named Erica Gomez?
20   W-h-i-g, Reporter, which of course is the local                20     A. Yes.
21   ne\\Spaper, 'ffl10 was in the cowthome that afternoon and      21     Q. Did you lmow Ms. Gomez before?
22   encountered Curtis.                                            22     A. No. I had met her at a social gathering, but I
23             And like, that's the only conversation               23 had no acquaintance with her whatsoever, prior to that.
24   that I can relate to you specifically in tenm of the           24     Q. Did you meet her at a s ocial gathering before
                                                   PLANET DEPOS
                                      888.433.3767 I WWW.PLANETDEPOS.COM
       1:17-cv-01201-SEM-EIL # 90-4                    Page 14 of 33


                                             Transcript of Jon Barnard                                        14 (53 to 56)
                                           Conducted on October 16, 2018
                                                         53                                                               55
1 she and Curt were together?                                    1      A. Yes.
2      A. No, they were together.                                2      Q. Were you involved at all in that investigation?
3      Q. Were you ever -- other than information you            3      A. I oould say only indirectly, in that my pri1mry
4 have might have learned in connection with the                 4  involvement oould have been to screen, receive and review
5 investigation into Cory's death, were you aware of before      5  the autopsy protocol prepared by Dr. Bol\man. I 'ffllS
6 about any problems in Curt's marriage to Erica?                6  verbally briefed ,lith regard to the circurmtances of
7      A. I am sorry. Let me ask you to repeat that only         7  Cory's death and became there 'ffllS no obviom sign of or
8 to give the timeframe.                                         8  cause of death everything affllited the outcome of the
9      Q. Let me restate the question in a better way.           9  autopsy in temB of triage for an investigation.
10 Other than information you might have learned in the          10     Q. Who verbally briefed you about the
11 course of the investigation into Cory's death prior to        11 circmmtances ofher death?
12 that, so prior to that investigation were you ever made       12 A. 1be on-the-scene officers.
13 aware of any problems in Curt's marriage to Erica?            13 Q. Was it JeffBaird who briered you?
14 A. No, not that I am aware of or can recall.                  14 A. May or 1my not have been. 1bere \\ere several
15 Q. And did, in the context of the issues that you             15 officers there. I knowJeff Baird 'ffllS ammg them,
16 have described about Curt's performance as a State's          16 B-a-i-r-d, but it oould have been the on-scene officers.
17 Attorney, was anything having to do with Erica ever           17 Q. Did you believe at the ti1re ofthe first
18 connected to those complaints?                                18 investigation that your office had a conflict ofinterest
19 A Only in the sense that, again, water cooler                 19 in -- in aey investigation having to do with Cory's
20 conversation stuff or casual conversations outside of the     20 death?
21 offi ce with non State's Attorney personnel, was to the       21 A. I believe that there could depending upon the
22 affect that the marriage of Curtis to Erica was one of a      22 outcome of the autopsy, be the potential for a conflict
23 partying life-style. Which to me would be consistent          23 of interest
24 with the kinds of problems that I discussed, but that is      24            I did not believe that there ffllS any
                                                            54                                                           56
1  all  that  I could   tell you.                                1 reason to be concerned about a conflict of interest prior
2       Q. Have you ever talked to Erica Gomez?                  2 to that time because we had no information about the
3       A. About this case or any of the investigation?          3 cause of death.
4       Q. About anything at all.                                4           And I presumed and certainly I guess in a
5       A. Sure, but I - I couldn't tell you what that           5 personal way, hoped that it was death by natural causes.
6 was about if you held a gun to my head.                        6     Q. Did you talk with Dr. Bowman either before or
7       Q. Did you - have you ever talked with her at any        7 after the autopsy about her work on the case?
8 -- well, let me withdraw that question.                        8     A. I did.
9               Is it your general understanding that            9     Q. When did you talk with her?
10 there was some initial investigation into Cory Lovelace's     10 A. Probably within hours of receiving the autopsy
11 death and then that investigation either stopped or was       11 protocol.
12 dormant for some period of time and then the case was         12 Q. Meaning after the autopsy was done?
13 reinvestigated?                                               1 3 A. I refer to the autopsy protocol, it's the
14      A. Yes.                                                  14 autopsy report.
15      Q. So I want to talk to you first about that             15 Q. Did you talk with her at all before she did the
16 initial investigation which I am going to call the first      16 autopsy?
17 investigation.                                                17 A. No.
18              Do you understand what I mean by that?           18 Q. Okay. And what do you remember about your
19      A. I do -and I want to talk to you about going           19 conversation after you got the protocol?
20 to the US coffee department.                                  20 A. I-well, I asked her questions about some
21      MS. THOMPSON: Let's take a break.                        21 things in the autopsy report or protocol that were of
22 BY MS. THOMPSON:                                              22 significant concern to me.
23      Q. Before we broke we were talking about the first       23 Q. What did you ask her about?
24 investigation into Cory's death?                              24 A By way of back drop, the ultimate opinion or
                                              PLANET DEPOS
                                 888.433.3767 I WWW.PIANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-4                        Page 15 of 33


                                                 Transcript of Jon Barnard                                         15 (57 to 60)
                                               Conducted on October 16, 2018
                                                              57                                                                 59
1    conclusion of Dr. Bomnan WIS that the cause of death WIS      1 oould have received a copy of the autopy report, for
2    undetemined                                                   2 protocol as \\ell.
3         Q. Yet there were two specific referen=es in Dr.         3      Q. Did you review the autopsy protocol before your
4    BoWl11lll's protocol or report, that !lll>lied smpicion on    4 dep today?
S    her part at least to ire that there was the potential fur     5      A. No.
6    ifrot, the probability ofarotber explanation or a             6      Q. Do you have any trenDry ofwhat ifanything you
7    specific explanation, that again irrplied foul play.          7 cmcussed with QPD about Dr. Bowrmrrs report?
8               I asked her about those two firdings,              8      A. In a general seme, yes.
9    attenpting to get soire reconciliation between those two      9      Q. What is your general rretrory ofthat?
10   � in her ultimate opinion because they did rot                10 A. I cannot give you a specific time or place or
11   seem to lllltch And, what do you reirerrber her telling you   11 conversation partner, if you will, but I can tell you
12   about those thing5 you had coocerm about?                     12 that I expressed to them my opinion based upon, let's
13       A. Well, again, to go back a step, I expressed            13 see - approximately 31 plm years of litigation and
14   concern to her about ,mat she noted to be what appeared       14 trial \\Ork primarily dealing with DEdical experts.
15   to be corq>ression \\Ounds on the imide of the imuth and      15           That if the medical expert ffl10 is actually
16   if I recall conectly, she even used the term of concern       16 treated the patient or in the case of an autoiny actually
17   to me WIS COD1Jression oounds.                                17 perfomEd the autoiny has one opinion, and the opinion of
18              And she a1so noted perhatn, expressed              18 some rcvie\\ing expert has another opinioJL
19   concern about the condition of the body being                 19           That in my experience the opinion of the
20   incomistent \\ith the timeline reported by the deceased's     20 person ffllO laid hands on the patient prevails. And that,
21   husband.                                                      21 as concerning and suspiciom as I found it to be, that
22       Q. What did you discuss with her about the                22 the opinion of Dr. Bowman foreclosed any realistic chance
23   COt11)ression woUIXI?                                         23 for a meaningful or successful prosecution because in
24       A. I discussed essentially, both of themjointly,          24 substance, if the opinion of the person ffllO did the
                                                              58                                                                60
1    in the seme of the question of - something like this,         1 autopy WIS cause of death undetemmed, that is, all
2    Doctor, ffllat are you trying to say to me, because on the    2 other things being equal, an imrmvable object -
3    one hand you are saying cause of death undetemined, but       3 obstacle, to a prosecution.
4    you make specific note and seem to express some concern       4       Q. The general substance that you just described,
S    or suspicion about the existence of these corqiression        S was that infonmtion you conveyed to the people doing the
6    oounds and the condition of the body, be incomistent          6 first investigation?
7    \\ith the timeline given by Curtis.                           7       A. I believe so, yes. Again in a very general
8               1bat WIS my question and her response WIS          8   ffllY, this is the ansl'er, yes.
9    in substance, well, I have concerm about these things,        9       Q. Okay. Di:l you ever tell the people involved in
10   but ,\ithout imre input from the investigators, my opinion    1 O the fust investigation that they ought to do -- you
11   is that the cause of death is undetenrined                    11 know, llDre investigation to tryto give ItDre infonmtion
12              I don't know that I inquired of her any            12 to Dr. Bowmm?
13   further, or pushed her any further about \\hat is it that     13 A. My infonnation, by the time I had talked \\ith
14   - ,mat imre infonnation could they provide you, but I         14 Dr. Bomnan, satisfied DE, that the investigation to that
15   sensed a feeling on her part or a position on her part or     15 point WIS appropriate. They had spoken with Curtis.
16   an attitude on her part, that this case is closed             16             They had spoken ,\ith, I believe, the
17   That's my opinion, period                                     17 children, spoken with anyone ffl10 knew about them
18       Q. Was the seme you had about that, was that              18 including, I think Cory's rmm and dad
19   based on h:>w she was talking to you about these �?           19             And that it w.is one of the reasom I 'ffllS a
20       A. Yes.                                                   20 bit baffled by Dr. Bowman's stateDEnt to me on the phone
21       Q. Did you talk with anyone in the Quirl:y Polee          21 became nmmer one, it seemed to DE that investigation
22   Departlrent about what Bihmn (phonetic) hld relayed to        22 did touch all the appropriate basis based on information
23   you?                                                          23 kno\ln at that time.
24       A. I am certain that I ,wuld have because they            24             And that, nmmer mo, if there WIS
                                                   PLANET DEPOS
                                      888.433.3767 I WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-4                       Page 16 of 33


                                                 Transcript of Jon Barnard                                          16 (61 to 64)
                                               Conducted on October 16, 2018
                                                             61                                                                 63
1    something DDre that needed to be done Dr. Bownan should        1 situation and so that WclS something I did not feel the
2    certainly have reached out and said you may ffllnt to          2 need to recoDKJEnd in this case.
3    consider this or that, something else.                         3      Q. And ifat that point, after you talked to Dr.
4       Q. As the State's Attorney, ifat that point,                4  Bowmm,     you believe there was thing; that smuld be done
5    ireaning at the 1.iire you are having this conversati>n with   5 in the investigation. I understam you're saying it's a
6    Dr. Bowmm, after the autopsy report, ifat that point           6 QPD investigation, oot your's, but ifyou bad mule those
7    you bad detennined that sotrething else should be done         7 reco�ndations whatever they might have been to QPD, is
8    investigative in the case, is that sotrething that you         8 your expectation that they would have, you know, done the
9    coukl have lll:lde happen ifyou wanted to?                     9 additional �tive thing; you had asked tmn to do?
10      A Yes. I think I could have ordered that, I                 10 A I think in let's say 90% of the cases, they
11   think that "OOuld have triggered seriot� consideration at      11 Muld I have had occasion \\here they- I have made
12   that point, ffltether or not to file a DDtion for the          12 requests or recomm:mdations for additional investigation
13   appointment of a special prosecutor, certainly.                13 or may have politely, but fumy declined to do that, and
14              For instance if Dr. Bownan had expressed            14 have given me their reasom, but DDst of the time they
15   an opinion that this - her death WctS by means of              15 oould
16   suffocation, or some other untoffllnl means, I oould have      16 Q. Am woukl you expect that ifQPD d�agreed with
17   at that point, inmcdiately filed a DDtion for the              17 you about whatever your recorrmmdatiom night be in such
18   appointment of a special prosecutor.                           18 a situation that they wouki at least talk to you about
19              I think that by the time it got to me and           19 why there was a disagreetrent?
20   by the time I had the conversation \\ith Dr. Bownan, those     20 A Sure.
21   alternate avenues had been foreclosed                          21 Q. They wouldn't jmt igoore you?
22      Q. Why had they been foreclosed?                            22 A They oould and they have.
23      A Well, nwmer one, as mentioned, based on the               23 Q. At sotre point then, trere was a reinvestigation
24   information I had, the investigation into the                  24 ofCoty Lovelace's accident, 5 that right?
                                                             62                                                                 64
1    circmmtances of her death WctS appropriate and thorough.       1     A Yes.
2               And, nwmer 2 if it WctSn't thorough in her          2     Q. I want to ask you then about the
3    mind, it seemed logica� reasonable and appropriate. And        3  reinvestigation   At what point, did you first learn that
4    in fact, desirable for her to say \\hat she ,wuld- \\hat       4  there was   going to be sotre reinvestigation into how Coty
5    other information she Mold like to have.                       5 died?
6        Q. I understand that you are expressing that at            6     A \Vhen Detective Adam Gibson came into my office
7    this point you had concetm about what Dr. BoWimI1 had          7 unannounced, ffltich is not uncormmn, my door's open and
8    detern:iined or what her autopsy had W1Covered.                8 people just kind of come in and out
9               Even with toose concerm, at the point               9     Q. Did youkrow Detective Gibson before he cmre
10   that you talked to Dr. Bowmm, did you see anything e�e         10 into your office unanoounced?
11   that could be done to investigate the case at that point?      11 A Yes.
12       A. No. Meaningfully, no. I suppose if I sat here           12 Q. You worked with him on other cases?
13   and thought long enough about it, I could think up some        13 A. Yes.
14   things, but in tenm of my day to day experience \\ith          14 Q. And did you have any opinion; about his
15   regard to crinmal investigation, I WclS satisfied that         15 abilities as a detective?
16   all appropriate investigation had been done. And               16     A Yes.
17   literally \\hat everyone WctS fflliting for WctS ,wt the       17 Q. At the point that he catre in?
18   autopsy report is going to say.                                18     A. Yes.
19       Q. Did you have any conversations with mzybody             19 Q. What were your opinions?
20   with the Quincy Police Departrrent about tenninating or        20 A. He ffllS a thorough, savvy, tenacious police
21   stopping their investigation at that point?                    21 officer and I say that in a very coq>limentary '\\ay
22       A No. That's- that's really primarily their                22 became lawenforcement officers like all of m are a
23   call 1be prosecutor can only suggest things, and \\e do        23 populatiOIL
24   on occasion, but they are the ones closer to the               24          Probably all of us have bell curve of some
                                                  PLANET DEPOS
                                     888.433.3767 I WWW.PI.ANETDEPOS.COM
       1:17-cv-01201-SEM-EIL # 90-4                     Page 17 of 33


                                             Transcript of Jon Barnard                                        17 (65 to 68)
                                           Conducted on October 16, 2018
                                                         65                                                                  67
1 sort. There are some that are not so good, there are        1 soirething that you talked about with Gibson in the first
2 some that are real l y good.                                2 ireeting that )OU had with trim?
3       Q. Gibson was really good?                            3       A I believe to some extent l\e had a discmsion
4       A. He was at that end of the spectrum.                4 about that because that wndd have been a major
5       Q. Do you know when it is he came into your office    S development that ,wuld change the investigative picture,
6 unannounced?                                                6 ifyou \\ill.
7       A Sometime in 2014.                                   7       Q. So is it your beliefthat you talked about Dr.
8       Q. All right --                                       8 Bowmm in the first ireeting?
9       A As 1- kind of backtrack from the - I will           9      A I believe so, but that's a general recollection
10 call i t the time of the filing of the motion for the      10 and it's possible that night not have come up witil
11 appointment of a special prosecutor that I go backwards 11 shortly thereafterin other oords he night have come in
1 2 i n time from there so I said some time in 2014.          12 and said I amlooking into it
13 Q. What do you remember about your first                   13             I jmt fflU1t you to know I am going into
1 4 conversation with Detective Gibson about this case?       14 the file room, I am reading the reports and that night
15 A. He came i nto my office, and advised me that he         15 have been the end ofit
16 was reinvesti gating or l ooking into the circumstances of 16             Except for me to say, that ifit-if the
17 Cory Lovelace's death and I said, something to the affect 17 review of the initial investigation takes a bun tO\wnl a
18 why.                                                       18 crininal investigation then I am going to have to
19            And I don't recall i fhe told me that he        19 wthdraw.
20 had been assigned to look at it or had vol unteered to     20 Q. Is that-- to mike sure I uooerstard, is that
21 l ook at it, I don't recall , but I do recall ,vhat        21 soirethingyou talked about with Detective Gibson in that
22 precipitated his interest.                                 22 first treeting?
23 Q. What precipitated his interest?                         23 A Likely I did, because I oould have alerted him
24 A. Qui ncy Police Department had received                  24 that, for imtance, in the scenario ffllere he came in and
                                                         66                                                              68
1 infonnation that a nwmer-l\ell, that Dr. Jessica            1 sai d, jmt want you to know I am looking into the Cory
2 Bofflll3n, had been teminated from her position at Mermrial 2 Lovelace death.
3 Medical Centerin Springfield, Illinois, Wlich was the       3              I W>uld have said to him, that's fine, but
4 regional autopsy service, if you \\ill, for law             4 just as a heads up, depending on \\here you go mth this
5 enforcem.mt agencies in Central Illinois.                   5 and how this goes, I cannot be i nvolved in the
6             And he further relayed to me that she had       6 investigation because I \\ill be a wtness in the case
7 been teminated became it had been found that she had        7 because of my having taken the phone call from Curtis and
8 either nisstated or altered or manipulated agai n, picked   8 the circmmtance ofit
9 a tem1, results in certain autopsies, providing             9              So, my best recollection is I W>uld have
10 conclusiom ofeither accidental death or cause ofdeath      10 alerted him right from the get go.
11 undetemmed mien it \\as later and reliably shoffll to have 11      Q. Did you ever give Detective Gibson, or anyone
12 been the result offoul play.                               12 elc;e in th! Quincy Police Departtrent, any advice or
13            That a nmmer of these cases had been            13 direction about h>w to umertake any reinvestigation?
14 investigated after coiq>laints '\\ere made about this      14 A What I-in my conversatiom discmsed was
15 pattern by Dr. Bo\\man, and that as a result of that,      15 only from a perspective of experience. And that oould-
16 there \\ere prosecutiom that l\ent forward llith resulting 16 that discussion Muld have gone something like this:
17 convictions and ulthnatcly that - because of those         17 Nwmer 1: Have at it, you do \\hatever investigation you
18 altered or changed or incoiq>lete autopsy reports by her,  18 think is appropriate.
19 she ,v.is teminated                                        19             Nwmer too, ifit develops into a sharp
20            Detective Gibson was concerned over at          20 focus on Curtis Lovelace, then, I cannot be involved
21 least looking into the possibility that the autopsy        21             Nwmerthree, I can tell you WIY I didn't
22 protocol prepared by Dr. Bomnan on Cory Lovelace fit that  22 go fomard and that was the opinion of Dr. Bo\\lllln and
23 description or pattern.                                    23 that was in the autopsy report of protocol several years
24 Q. Was that so£thing, the ism:s with Dr. Bowman,           24 earlier.
                                               PLANET DEPOS
                                  888.433.3767 I WWW.PLANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                     Page 18 of 33


                                              Transcript of Jon Barnard                                             18 (69 to 72)
                                            Conducted on October 16, 2018
                                                          69                                                                       71
1             And that no matter \\hat you do, you're            1   I don't recall \\hen that w.lS or \\hen those
2 going to ultimately have to confront the problem of Dr.        2  responsibilities �re changed. Ron Dryer retiredat some
3 Bowimn being the doctor ffl10 laidhands on the patient and     3   point in time.
4 the dynanics that I discussedl\ith you earlier. That I         4       Q. Do )'OU retrellDCl' any clifrerent knxl of
5 thought that\\Uuldbe a very difficult hill to clhm, if         5   conversation with either, Dryer or Surrm:rs other than the
6 you l\ill, '\\ith any - wth any trial                          6  knxl ofconversation you have described night have
7      Q. Did you mike clear to Detecti\e Gibson from the        7  occurred with the chief?
8 outset, that iftlm case-- ifCurt Lovelace were to be           8       A. No.
9 prosecuted fur t1m case that your agency, the Adam;            9       Q. How mmy titres did you ireet with-- am I am
10 Comty State's Attorneys' Office would not be the              1O tallcing about ireeting in person with Detective Gibson
11 prosecuting agency?                                           11 about dm reinvestigation?
12 A. Absolutely. That's a no brainer.                           12      A. V\lhen you say meetings, I don't w.mt you to
13     Q. Do you believe that he knew that from the              13 confuse meeting wth a plannedconference '\\ith him From
14 outset?                                                       14 time to time, he\\Uuldcome into my office, unannounced
15 A. You have to ask him that                                   15 and let me knowffllat w.lS going on '\\ith the investigatio1L
16 Q. When youtold Gibson that you were a�'                      16            There \\ere several of those, perha� a
17 was it your seme that that was soirething he knew before      17 half dozen or DDre, before the special prosecutor was
18 you d&:losed it or was that soirethmg youwere revealing       18 appointedand even after that, certainly I WclS curious
19 to him?                                                       19 about the status of the case.
20 A. I couldn't tell you because the am\\er to that             20      Q. Did you ever have any planned ireeting with
21 Muldbe l\hether or not he had revie\\edinfonnation that       21 Detective Gibson, rreaning a ireeting where you knew he was
22 relatedto my taking that phone call. I don't know             22 going to be stopping by or where you knew you were going
23 l\hether he knewthat or didn't knowthat                       23 to be stopping by to treet?
24           Hhe didn't knowthat, I certainly told               24      A. Other than the followng mo categories, no. He
                                                            70                                                                     72
1 him right from the get go, that if this becomes a              1 did come to our office and present me wth a copy of a
2 crimnal investigation of Curtis Lovelace, this office          2 proposed coJq>laint for search w.1mmt, for Comcast
3 cannot be involvedbecause I guarantee you I am going to        3 relating to a con.,taint made to him by Erica Gomez
4 be a '\\itness.                                                4 Lovelace.
5     Q. Did you ever talk with anyone else in the               5             That her personal infonnation hadbeen
6 Quill;:y Police Departmmt about the investigation at any       6 medwthout pemission by Curtis Lovelace. And I
7 point between when Detective Gibson cmre to your office        7 believe that he w.1ntedme to reviewthat and I made time
8 when Curt was arrested?                                        8 to do that and even I think comnented on some ninor
9      A. Other than an infonml conversation '\\ith his          9 changes.
10 supervisor, l\hich\\Uuldbe the headof the investigative       10 Q. The other category would have been regarding
11 division or the Chief of Police, no.                          11 the tining of� appointrrent special prosecutor?
12    Q. What infurmtl conversation or conversatiom, do          12 A. Outside of those m>re        fomm        kinds of meetings,
13 you remm,er having with the ChiefofPolice, I asS1.Ilre        13 anything \\here he and I m?t \\Uuld have been happenstance
14 you are talking about ChiefKokley (ph>netic) here?            14 unannoW1Ced.
15 A. Yes. I couldn't tell you that there w.ts or                15      Q. Did you talk on the phone with Detective Gibson
16 Wc1Sn't one but if \\e did discuss it, it Muldhave only       16 at aU about tlm case?
17 been in very general acknol\ledging tenm such as, looks       17 A. I'm sure that I did
18 like Detective Gibson's looking into Cory Lovelace's          18 Q. Do youknowh>wmmytirres?
19 death yet, see ,mere that goes, that kind of                  19 A. Infrequently. And again it \\Ouldhave dealt
20 conversatiolL                                                 20 '\\ith those subjects that - that I just mentioned, the
21 Q. When you are talking about-- with Im                       21 Gomez identity theft search Wlmmt and the tini.ng of the
22 supervisor, are you talking about Lieutenant Dryer?           22 appointmmt of the special prosecutor.
23 A. Wouldhave been either Ron Dryer or Jolm                    23            1bey\\Uuldhave been infrequent and not
24 Sumners. There are -was a tramition at some point and         24 involving direction or recommendation regarding the
                                                PLANET DEPOS
                                               1
                                   888.433.3767 WWW.PLANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                         Page 19 of 33


                                                 Transcript of Jon Barnard                                            19 (73 to 76)
                                               Conducted on October 16, 2018
                                                               73                                                                  15
1 investigatioIL                                                    1       A. I can't give you a date. I can give you an
2       Q. As to the special prosecutor, do I have this             2   approximate timeframe. If I vrere to look at the
3 right, then, that it was your assesstmrt that ifthere             3   documents, particularly the e-rmils or the motion for the
4 was a point in the inves�tion where Curt:51.ovelace               4   appointment of a special prosecutor, ho\\ever, l\henever
5 was the fucus, that that woukl be the point at which your         5   that was, it W>uld have coincided '\\ith bis report to DE,
6 office had a conflict?                                            6  that he had subnitted the records of the autopsy to one
7       A. I think in a general MY, that's fair. You                7   or perhaps more foremic pathologists ffllO vrere of the
8 might put a DDre fine point on that by saying the time at         8  opinion that Cory Lovelace was suffocated
9 ffllich evidence was developed that he became a suspect or        9       Q. Did you seek a special prosecutor in this case,
1O a person of interest, ,1re muld have to bow out.                 10 arouoo the titre that Mr. Gibson (sic) told you that re
11      Q. And I want to put a fine point on it. Was it             11 had submitted -- let ire start that question again
12 your beliefthat at whatever point Curt beca1re a smpect          12             Let ire ask you sorrething different. Did
13 in this case, that that is the point where your office           13 you ever tell any ellJ)loyee ofthe State's Attorney's
14 would have a conflict?                                           14 office that they could not talk to the defense in this
15 A. I think that's fair, yes.                                     15 case witmut your pemission1
16 Q. At what point in this investigation, did Curt                 16      A. When you say "the defeme in that case", I am
17 bec01re a suspect?                                               17 going to have to ask you to give me a tinEframe so that I
18 MS. EMERY: Object to speculation                                 18 can hopefully give you a better ans,1rer.
19 MS.1HOJ\.1PSON: Letirewith:lraw.                                 19      Q. !appreciate that Did you ever at any point,
20 BY MS. TI-IOJ\.1PSON:                                            20 tell any ellJ)loyee ofthe State's Attorney's Office that
21      Q. At what point in titre did you detennine that            21 they should not talk to anybody representing Curm
22 your office had a conflict ofinterest with respect to            22 Lovelace's dereme in eitrer trial?
23 this investigation?                                              23      A. I have no recollection of ever giving that kind
24 A. Well, l\hen officer-Detective Gibson walked                   24 of blanket statement It W>uldn't smprise me ifl did,
                                                               74                                                                  76
1 into my office and said he was revisiting the                     1 but it jmt doesn't sound like DE.
2 circum,tances of the death of Cory Lovelace, I alerted            2       Q. When you said -- did you say it wouldn't have
3 him to the fact that that's fine, and do \\hat you need to        3 smpmed you ifyou dn?
4 do.                                                               4       A. No, because that's kind of a garden variety
S             I certainly find it interesting \\hat you             S adlmnition you W>uld give - you W>uld give to soDEone in
6 shared \\ith me about Dr. Bomnan, although that might not         6 a pending case, but I have no recollection of ever
7 have occuned in OW" first meeting, but Detective Gimon,           7 adlmnishing my staff, do not speak wth any la")'er or
8 this office callllOt be involved                                  8 investigator representing Curtis Lovelace. I have no
9             And if you believe you have sufficient                9 recollection of that I could be wrong, but -
10 infonnation to warrant fonnal prosecution, then this             10 Q. Jetmifer Cifaldt fur imtance, was a potential
11 office cannot be involved and I '\\ill file for- excuse          11 witness in this case, because ofinfonmtion that she
12 me, the appointmmt of the special prosecutor.                    12 potentially had about Curt's reaction to mt getting that
13      Q. Was there a point where Detective Gibson cam':           13 public deremer job, correct?
14 to you arxl said that he believed he had sufficient              14 A. Uh-huh, yes. I believe she ffllS one of the
1 S infunmtion to charge Mr. Lovelace, arxl why don't you           15 persons l\llo actually l\itnessed that behavior.
16 wait to affiWeI' that question until you have taken care of      16 Q. Would it have been appropriate fur you to tell
17 what you need to do.                                             17 Ms. Cifaldi not to tailc toirenbers ofthe defense?
18            The question I think I asked you befure               18 MS. EMERY: Object to the funn Go ahead you can
19 you sat down, was whether there was a particu1ar point           19 �wer.
20 where Detective Gibson carre to you arxl said that he            20 1HE WI1NF.8S: It would have been appropriate for ire
21 believed he had sufficient inronmtion to prosecute               21 to tell her that I don't recall whether or mt I did
22 Curtis Lovelace?                                                 22 tell her that � that's within my discretion arxl
23 A. Yes.                                                          23 it's not inappropriate advice.
24 Q. When was that?                                                24 Q. Did you ever talk with Dr. BoWl111.tl about this
                                                  PLANET DEPOS
                                     888.433.3767 I WWW.PIANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                         Page 20 of 33


                                                 Transcript of Jon Barnard                                              20 (77 to 80)
                                               Conducted on October 16, 2018
                                                                 77                                                                  79
1 case after their reinvestigation had begun?                         1  when you're done.
2      A No.                                                          2      A Okay. Hold on one second, I wmt to make sure.
3      Q. Did you ever talk with any other pathologim,                3  Okay.
4 yourselfabout this case after the reinvestigation bad               4     Q. Looking at either exhibit 3 or 4, refresh your
5 begun?                                                              5  rrerrory at all about any tilrefuure about when you told
6      A Yes.                                                         6  Detective Gibson that there needed to be a special
7      Q. Wm did you talk to?                                         7  prosecutor in tm; case?
8      A Dr. Michae� B-a-d-e-IL                                       8     A. Sure. It puts a sha1:per focus on it
9      Q. When did you talk with Dr. Baden?                           9     Q. All right. Am what additionalfucus does
10     A. When he appeared in our office for his                      IO looking at these docurrents give you in that respect?
11 tesfumny at the first trial I also spoke, briefly \\ith            11    A. It appears that on February 24th of 2014, I
12 - and I apologize, I don't recall her Da11E but the                12 advised Detective Gibson that depending upon the opinion
13 forensic patlwlogist from the St Louis Medical Exanmers            13 expressed by Dr. Denton as to the cause of death based on
14 Office.                                                            14 his review of medical records, I W>uld need to apply for
15 Q. Was that Jane Turner?                                           15 the appoin�nt of the special prosecutor.
16 A I believe so.                                                    16 Q. Did Detective Gibson ever tell you that he got
17 Q. Did you talk with her aoo when she cam: to                      17 an incriminating opinion from Dr. Denton?
18 testify?                                                           18 A. I believe not only told me that, but I believe
19 A. Yes.                                                            19 Dr. Denton issued a report to that affect.
20 Q. Did you talk with her any other tirres?                         20 Q. When did Detective Gibson tell you that he had
21 A No.                                                              21 gotten an �rimnating opinion from Dr. Denton?
22 Q. When you talked Dr. Boden when he cmre to your                  22    A Detective Gibson's e-mails to me of
23 office, did you talk with him actually about the                   23 February 24th at 12:20 p.m be indicated that he 'ffllS
24 substance oflm opiniom in this case?                               24 waiting on the fomJal response of Dr. DentoJL
                                                             78                                                                     80
1      A. No.                                                         1               That could mean one of mo things, either
2      Q. 00 you ever talk with Dr. Tmier about the                   2    that be did not lmowwhat Dr. Denton's opinion 'ffllS or
3 subs�e ofher opinions in this case?                                 3    that Dr. Denton had possibly told him verbally that his
4      A. No.                                                         4    opinion ffllS suffocatioJL
S      Q. Did you ever talk with Dr. Scott Denton about               5               I can't tell you \\hich of those mo is the
6 anything hiving to do with Corey Lovelace?                          6    case, but I obviously knew that he had refened the
7      A. I don't believe so. I say I don't believe so                7    records to Dr. Denton.
8 because Dr. Denton bas Mrked \\ith the Adam; County                 8        Q. Do you have any additionalrrerrory besides what
9 State's Attorney's office in a ll1llmer of cases. He has            9    you have just described about any conversations that you
10 testified on behalf of the prosecution in a nurmer of              IO   had with Detective Gibson about Dr. Denton and his
11 trials that I have handled, first degree nmder trials.             11   opiniom in tlm case?
12            Is it possible that a discussion of Cory                12       A. I have a general recollection that be mentioned
13 Lovelace    could have come up casually or obliquely in the        13   to me that he ffllS going to send the records to Dr. Denton
14 context of his preparation for other cases, yep. Do I              14   \\hich ,wuld not have again swprised me because Dr.
15 recall anything specific, none.                                    15   Denton was, by that time, 2014, the go to forensic
16     Q. Do you have any rrerrory ofhaving any                       16   patlwlogist for all unkno\\11 or suspicious causes of
17 substantive conversation with Dr. Denton about anything            17   death.
18 having to do with Cory Lovelace?                                   18              So I am sure that \\e discussed it, or be
19     A. No.                                                         19   mentioned his intent to do that.
20 Q. I am going to smw you what's been nmked as                      20       Q. Is there anything else you can rerrerrher as you
21 exhibits three and tour. Exhibit 3, is a one page                  21   sit here about conversations that you had with Detective
22 doeutrent that E date stanped AC44 and Exhibit 4 is a one          22   Gibson about Dr. Denton and this case?
23 page docwrent that's date staJ11)ed AC54. I will ask you           23       A. No, other than that he was going to send the
24 just to look at these two docmrents and to let rre know            24   records to Dr. Denton, and ultimately he obviously got an
                                                  PLANET DEPOS
                                     888.433.3767 I WWW.PLANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                        Page 21 of 33


                                                 Transcript of Jon Barnard                                        21 (81 to 84)
                                               Conducted on October 16, 2018
                                                              81                                                                83
1 opinion from Dr. DentoIL                                         1     A. Some'ffltere along the line, I recall from the
2      Q. Did you ever believe that there was som:thing            2 source I ca1U10t tell you, but that Erica Gomez had
3 DI1>roper tmt Detective Gil:>son was do� in getting the          3 concerm about perhaps being poisoned by CUrtis Lovelace.
4 subpoena fur the Com;ast records reJated to the 5sues            4     Q. Anything else you remmner in term, ofthing;
5 that you m:ntioned there were about Erica Gom:z?                 5 Erica Go�z told Gibson that anybody-- that Gibson in
6      A. Did I believe there ffllS anything inappropriate         6 turn relayed to you?
7 that he had done?                                                7     A. I recall vaguely, a reference by Detective
8      Q. Or anything inappropriate that he did period in          8 Gibson having asked her \\hether or not he ever adnitted
9 the way that he got a subpoena fur Frica Gom:z search            9 to killing Cory Lovelace and the am\\erbeing
10 warrant?                                                        10 essentially, no, no direct adnissioIL
11     A. Well, fint of all, a search ,v.unmt does not             11    Q. When did you hear about that &ue?
12 involve a subpoena, a search \\ammt is a search ffllmmt.        12    A. I couldn't tell yolL It could have been before
13 It's a Court order.                                             13 the fll'St trial and it could have bemeen the first trial
14            And, he came to me \\ith a colJ1)laint and           14 and the second trial
15 proposed search ffllnant. I revie\\ed it, mule some             15    Q. Ifthere was infonmtion in Detective Gil:>son's
16 modificatiom to it and told him that I or a mermer of           16 tmteria5 that irx.licates that he intetviewed you on
17 om staff 'OOuld present that to the Court.                      17 Januazy 6th of2014, about what you rerrerrbered about the
18     Q. Was it your understanding ever trat he was               18 call from Curt on Februaiy 14th of2006. Would that date
19 ming a Gram Jmy subpoena process to get infonmtion              19 sound right to you in team ofwhen you might have had a
20 about that issue with involving Erica Gorrez am Co�?            20 conversation about that --
21     A. I don't recall l\hether or not he did, but I do          21    A. It's generally coosistent \\ith the timeframe.
22 know that he obtained a search fflUTant.                        22    Q. Do you rerrerrher ever talking with I>etective
23     Q. Am in the course oftalking with him about                23 Gibson about tfm issue with Curt not getting the PD job
24 that issue, did he give you any infonmtion about what           24 and being upset about it?
                                                              82                                                                84
1 infonmtion Erica Gorrez might have related to Curt               1     A. I don't recal l ever tel ling Detective G ibson
2 Love]ace, anything that Curt did that was illeg;tl or            2 about the outburst or al leged outburst because I didn't
3 in-proper in her W!vl!                                           3 witness it.
4      A. I am going to ask the court reporter to read             4              He may have inferred from my conversation
5 that back. I apologize to you, but I just kind of                5 with him or conversation with someone else that I did
6 drifted off the nidclle of -                                     6 witness it, but I can tell you with comfort, I did not.
7      MS. 1HOMPSON: Let m: reask the question                     7     Q. Can you say with comfort that you never
8 BYMS.1HOMPSON:                                                   8 conveyed to Detective Gibson that you were a witness to
9      Q. During the course oftlm entire                           9 that?
10 reinvestigation, did Detective Gibson ever tell you about       10    A. I can tel l you with comfort that I did not
11 any infonmtion he had gotten from Erica Gom:z about             11 relate to him that I was a witness to that. I may have
12 � that Erica Go�z toought Curt had done that were               12 related to him what had been shared with me by other
13 bad or illegal?                                                 1 3 members of my staff.
14     A. Well, I knew that Erica Gomez had reported to            14             But, because I did not witness it I would
15 Detective Gibson that she felt that her personal                15 not have told him that I did. If he perceived that I
16 infonnation fflls being used \\ithout authority and based on    16 did, he misread me.
17 the infonmtion that he related to me, he felt a w.unmt          17    Q. The county ultimately paid some of the costs
18 ffllS appropriate.                                              18 associated with the trials against Curt, is that right?
19            And I assisted him in that process, and              19    A. Yes.
20 so, yes, she reported to me that Erica Gomez bad                20    Q. And I take it that you had some involvement in
21 co1111Iained about certain behaviors of Curtis Lovelace.        21 arranging for the payment to certain witnesses, right?
22     Q. Anything eJse besides what you just described            22    A. Yes.
23 that he tokt you about, you know, thing; Frica Gorrez had       23    Q. Have you seen some materials that indicate you
24 to say?                                                         24 basically go t a bill from the State Appellate Prosecutor
                                                  PLANET DEPOS
                                                 1
                                     888.433.3767 WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-4                      Page 22 of 33


                                                Transcript of Jon Barnard                                       22 (85 to 88)

                                              Conducted on October 16, 2018
                                                             85                                                             87
1 about sorre ofthose costs?                                      1      Q. Did you make any notes or records about what it
2      A Yes.                                                     2 is that Keller told you?
3      Q. Did you have any involvencnt: in procuring              3      A No.
4 witnesses fur either ofthe trials �t Curt other                 4      Q. Did Detective Gibson ever tell you what, if
s  than mating the portion ofthe bill that was the                s  any, role Keller was playing in the reinvestigation?
6 county's?                                                       6      A I assumed that because he was the
7      A No.                                                      7 representative of the coroner's office on the scene that
8      Q. I am close to done here. I've got a few                 8 he was a potential wit ness, but that was an assumption,
9 additional�- You have got docurrents in front of                9 and I have no specific recol l ec tion of Detec ti ve Gibson
10 you That's docurn:nt Exhibit 5. That should be the             10 ever defining whether or not he did or what that role
11 docmrent that has AC41 as the date starrl).                    11 would be.
12             This is an e-mlil from Detective Gibson,           12     Q. At the time you had your first conversation
13 you 3IKl sorre other people updating you about an e-mlil he    13 with Detective Gibson or he came into your office
14 got from Dr. Denton, is that right?                            14 unannounced, had you been aware before that conversation
15    A Yes, it appears to be.                                    15 that Dr. Bowman had been let go from her job?
16    Q. Do you know why you were cc'd on tlm e-mtll?             16     A. No. That was news to me.
17    A No. It could have been as a courtesy, it could            17     Q. And are you aware -- well, let me ask you this:
18 have been as a result of his seme that it ffllS                18 You were involved in some way or at least notified some
19 appropriate to keep DE posted, but again, I think you          19 way about some reinvestigation that Detective Gibson did
20 Muld have to ask Adam Gibson for the definitive amVW?r         20 in the Linda Booth case?
21 to that question.                                              21     A Yes.
22    Q. Oil you ever direct Detective Gibson to keep             22     Q. Are you aware of any other cases ofDr. Bowman
23 you updated about any specific developrrents in his            23 that either your office reinvestigated or that anyone QPD
24 investig;ition?                                                24 investigated?
                                                             86                                                             88
1       A Only to the extent that again, if it appeared           1      A 1bose are the only mo of \\hich I am afflll'e that
2    that there ffllS evidence that pointed to CUrtis Lovelace    2 involved Dr. Bowman's having peJfonned an autopsy that
3    as a smpect, and that Quincy Police Departmmt ffllnted to    3 VW?re the subject of revisit
4    submit that infonmtion for prosecution. I Muld at that       4      Q. Are you aware ofany effort by either anyone in
S    point need to bow out                                        5 QPD or anyo� in your office to evaluate whether there
6       Q. Did you ever have any conversatiom with Jim            6 were other cases ofDr. Bowmms office that smuld be
7    Keller, about anything having to do with Coty Lovelace's     7 relooked at?
8    death?                                                       8      A No, sir. ut's put it this w.ty, those VW?re the
9       A I have a vague recollection of having a                 9 t\\O that popped up to the smface. Dr. Bowman did other
10   conversation wth Jim Keller wthin a couple of days           10 autopsies, but according to the infonmtion that I
11   after the death of Coiy Lovelace. Became it's vague, I       11 received from Quincy Police Department, the Adan Cowity
12   can't tell you that it ffllS \\ithin a couple of days or a   12 Sheriffs DepartDEnt and perhaps the State Police that -
13   couple of years but, I jmt- have a vague recollection        13 that raised concern about the accuracy of Dr. Bo\\tmn's
14   of talking wth him about his being on the scene.             14 autopsy.
15      Q. Did you ever talk with Keller again after that?        15     Q. Do you know who it is that tmde a decision to
16      A No.                                                     16 retook into the Booth case?
17      Q. Am obviously about that case?                          17     A I recall talking ,\ith either John SllllDErs or
18      A Right I think I had a grand total of one                18 Ron Dryer W10 Muld have been the Chief of lnvestigatiom
19   conversation wth him about the - his activities on the       19 in the Quincy Police Department about the Unda Booth
20   scene, his observatiom on the scene.                         20 case.
21      Q. Do you rerrenner what he told you about his            21           And my general recollection is that
22   observations on the scene?                                   22 because of the concerns developed in the Lovelace case,
23      A He told me that she appeared to be in full              23 the Quincy Police Departmmt w.ts looking into other
24   rigor mortis as best I recall                                24 death. ffllere an autopsy had been peJfonned by Dr. Bowman.
                                                  PLANET DEPOS
                                     888.433.3767 I WWW.PIANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                       Page 23 of 33


                                                Transcript of Jon Barnard                                        23 (89 to 92)
                                              Conducted on October 16, 2018
                                                            89                                                                91
1             I am certain that I also m>Uld have talked         1 Muld have consistent \\ith 'ffllat IAIAnne Oaq,itt,
2 \\ith Detective Gibson about that, again became of his         2 C-1-a-m-p-i-t-t, Tolbert- that she should contact the
3 already ongoing involvement in the Lovelace                    3 special prosecutor's office or the Quincy Police
4 investigation.                                                 4 Department.
5     Q. Was it your understanding that so�body in QPD           5      Q. let l1E take Exhibit 6 from you Did you learn
6 rmde the decision to look into the Booth case?                 6 before Cwt was arrested that the Grand Jury bad returned
7     A. Yes.                                                    7 an hlicttrent agaimt him?
8     Q. Oil anyone either in QPD or your office look            8      A. Yes.
9 into anybody who had been convicted in a case where Dr.        9      Q. How did you learn that?
10 BoWllllll did the autopsy where that case ought to be         10 A. Probably the day the Grand Jwy returned the
11 potentially reevaluated?                                      11 indictment. Ed Parkimon, I am virtually certain,
12 A. I \\35 advised and have heanl from several                 12 stopped up to my office follolling the Grand Jwy vote on
13 sources, I can't presently recall, that there \\ere           13 Wtether or not to indict Cwtis Lovelace to tell me the
14 several autopsies perfonned by Dr. Bofflllln that \\ere the   14 outcome of that
15 subject of opinions that swprised and concerned               15           And also to tell me that he 'ffl1S finished
16 investigators, thah\ere the subject of later review and       16 wth his ''°rk   became � had a nmmer of cases lined up
17 ultimately at least one case, the subject of a successful     17 immediately behind that to present to the Grand Jwy.
18 prosecution for a homicide.                                   18 Q. So basically tell you, you could start your
19           In fact, I recall that one specifically             19 stuffam he was done?
20 became - or at least in 1mre detail because Dr. Bowman,       20 A. Exactly. He \\35 done.
21 had opined that the came of death llas an infectious          21 Q. After the special prosecutor was appointed, did
22 process fflten there 'ffl1S other evidence of foul play.      22 you give any irenber ofthe special prosecutors office any
23 Q. What case was that?                                        23 advice or direction about the case at all?
24 A. I couldn't give you a name. I believe they                 24 A. No. I felt the case 'ffl1S in good hands and even
                                                            90                                                                92
1 have i t - it was Sangamon County. I think it was a            1 if I didn't, it wasn't my place to tell him howto tiy
2 Sangamon County prosecuti on.                                  2 the case.
3      Q. So as to Adams County, are you aware of any            3      Q. Did you ever talk with them about any oftre
4 evidence by either QPD or your office to look at any           4 witnesses or the evidence in the case at any point before
S other cases that Dr. Bowman did the autopsy on besides         5 Curt's acquittal?
6 the Lovelace case and the Booth case?                          6      A. I am sure that became I w.is a \\itness, I Muld
7      A. I am not aware of any others.                          7 have had a conversation \\ith Ed Parkinson to prepare me
8      Q. All right. I Wdllt to have you look at                 8 for my testhmny, ffllat questions likely Muld be asked of
9 Exhibit 6 which should be in front of you and that is          9 me at the triaL
10 date stamped EC90. If you just want to take a quick look      10           I also recall, telling him in the comse
11 at this, I have a question for you about it.                  11 of the case or the preparation of the case once he bad
12 A. Okay.                                                      12 been assigned, about my conversation \\ith Dr. Bomnan.
13 Q. Do you ever remember talking to Carol Nichols              13           I have a general recollection of telling
14 about anything having to do with Cory or Curt?                14 him about the revelation or Dr. Bow'IRln's issues that
15 A. I may have, but only because Carol Nichols is a            15 Muld or those \\Ould be the things that come to nmd in
16 social friend of my wife and myself. And, i n fact, my        16 response to your questions.
17 wife was in a yo ga class that Carol Nichols i nstructed.     17 Q. When did you tell him about your conversation
18            That would have caused us to cross paths           18 with Dr. Bowmm?
19 i n social encounters where we may have talked about it       19 A. Very early on I believe after he w.is appointed
20 bri efly.                                                     20 to the case, contacted our office probably Wten he first
21     Q. Do you know what, if any information she gave          21 came to our office on an initial appearance, or first
22 you about some interactions with Curt close in time to        22 came to the Adams ColDlty courthome on an initial
23 when his wife died?                                           23 appearance.
24 A. I don't, but I - what I - confidence that I                24           You have to understand that the custom is
                                                 PLANET DEPOS
                                    888.433.3767 I WWW.PIANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-4                          Page 24 of 33


                                                    Transcript of Jon Barnard                                      24 (93 to 96)
                                                  Conducted on October 16, 2018
                                                                  93                                                           95
1    'fflleD a special prosecutor takes over a case at least \\ith     1 And so - and so I would, at times, share with them some
2    Adams County, they me the State's Attorney's Office kind          2 i nformati on as a heads up, be ready kind of a thing.
3    of their base of operations. So they are going to be in           3            And so i t's entirel y possible that I woul d
4    our office.                                                       4 have, i f asked, and under conditi on of thi s was off the
5               We extend every courtesy to them So he'd               S record and you shall not print anything or make any
6    be in our office and it ffllS, of course, natural that he         6 refe·rence to i t that an i ndictment had been returned or
7    "OOuld look DE up and talk to DE about the status of the          7 an arrest warrant forthcoming.
8    case.                                                             8      Q. Did you talk with the press any other times
9        Q. Did you pass on any files or records to the                9 either informally or on the record about the Lovelace
10   Special Prosecutors Office when they were appointed?              10 prosecution while it was going on?
11       A Yes.                                                        11     A On the record my comments woul d have been
12       Q. What did you pass offto them?                              12 l imi ted to the fact that we filed a motion to withdraw
13       A The entire file that m? had, ffll9tever that                13 and appel late- a speci al prosecutor had been appointed.
14   "OOuld have been and it "OOuld not have been DBJCh because        14           Off the record, I am not only confident,
15   it "OOuld have included \\hatever police reports had              15 but certain that from time to time I would haw
16   originally been generated immediately follo,\ing the death        16 conwrsations with members of the press, about where it
17   of Curtis Lovelace.                                               17 looked like it was going based on conditions of
18              It "OOuld have included the autopsy                    18 confidentiality.
19   protocol and the lll)tion for an appointDEnt of the special       19     Q. Did you ever talk with Bob Gough, G-o-u-g-h
20   prosecutor.                                                       20 during the course of either trial?
21       Q. Anything else that you reirerrber being in that            21     A. Yes.
22   file?                                                             22     Q. Showing you what's been marked as Exhibit 7,
23       A Not that I can recall. Although, a review of                23 the docwnent is date stamped AC82 through AC85.
24   that night refresh my recollectio1L                               24     A Yes.
                                                                  94                                                               96
1        Q. Did you learn before Curt's arrest, that he was            1      Q. Is this docmrent arrong the e-rraik you reviewed
2    going to be arrested?                                             2 in preparation for your depositi>n today?
3        A Well, as soon as Ed Parkimon told DE that the               3      A. Yes, I recall, looking at this.
4    jury voted to indictment him, I knew he ,w going to be            4      Q. Okay. What tbic; actually is sort ofappears in
5    arrested He ought to be arrested if he is been                    5 rewrse chronological order, so let ire refer you to the
6    indicted                                                          6 second to Jast page which is AC84.
7        Q. Did you talk with any irerrbers of the ireclia             7            You sent ane-ITBilon February 19th of
8    about eitrer the fact that Curt had been inlicted or the          8 2015 to variouc; news ireclia annmmcingyom retireirent?
9    fact that he was going to be arrested before Curt's               9      A. Yes.
10   arrest?                                                           10     Q. All right. Ami ifyou look on that sarre page
11        A It's possible, but had I had any such                      11 AC84, you wrote an e-tmil to Bob Gough on February 19th
12   conversation, it "OOuld have been \\hat \\e call cone.            12 of2015 telling him that you weren't going to be
13       Q. Which rreans you can't report on it tmtil it's             13 endorsing anyone as yom successor, is that right?
14   happened?                                                         14     A. February 19th, at 10:28 a.m. I sent him an
15       A. As in a cone of silence, you are too yowig to              15 e-DBil, in essence telling him that I could not endorse
16   reDEni>er Get SDBrt.                                              16 anyone ffllO mght be thm\'\ing their hat because at that
17              or course, the business of crininal                    17 1iDE I had good reason to know that mo people ,\ithin the
18   prosecution, you have a responsibility to deal \\ith the          18 office m?re going to do that
19   press and I alffllys felt that it was - as I say, never           19     Q. And at tmt titre, did you mt want to mtlce an
20   get into a fight \\ith soDEone ffllO buys printers ink in a       20 endorseirent ofone ofthose people owr the other?
21   fifty gallon drum                                                 21     A. I didn't think it was appropriate, for DE to be
22              So I spoke to the press infonnally, I had              22 stining that kind of pot because I had ahmst mo years
23   good relationships \\ith them And they Muld constantly,           23 left to Mrk mth these people and office lll)rale is an
24   ffllllt scoops, tips, hot infonmtion, even street noise.          24 hq)ortant thing.
                                                    PLANET DEPOS
                                       888.433.3767 I WWW.PLANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                     Page 25 of 33


                                              Transcript of Jon Barnard                                          25 (97 to 100)
                                            Conducted on October 16, 2018
                                                          97                                                                 99
1      Q. Ifyou tum ahead to AC83, the niddle ofthat              1 reason that he attended both trials and became aware of
2 page, do you see any rmil from you to Bob Gough on              2 everything that I was aware of that I evidently said at
3 February 19thof2015 at 10:44?                                   3 some point we would share.
4      A. Yes.                                                    4      Q. Well, after the second --
S      Q. Do you see the line on that e-rmil that says            5      A. After, after the trial.
6 (I, ofcourse) have a lot ofimide knowledge on the               6      Q. I'm sorry to interrupt you. After the
7 whole Lovelace fiasco. (Much ofwhich I can't taDc about         7 acquittal, did you talk with Bob Gough about the
8 publicly until after a tnai given that I ama witness).          8 acquittal?
9 Do you see that?                                                9      A. I saw Bob at the Sangamon County courthouse.
10 A. Yes.                                                        10 IfI remember I saw you there too.
11 Q. Do you have additional knowledge about how you              11 Q. I was there?
12 would dem: the Lovelace fiasco beyom what you have             12 A. And, saw him in the hall, talked with him just
13 testified about in your deposition so fur?                     13 briefly, hi, how you doing, to the conversation. And
14 A. Well, again, my global am�r\\Ould have to be                14 since then, I have - I ran into him once, and the total
15 yes, only because you haven't asked me about several           15 mention of the case was by him, and was to the affect
16 other aspects of the rene�d investigation ohmich I had         16 that he was still working on his book.
17 become affl!re.                                                17 Q. If you look back at the same page AC83, there
18 Q. What aspects about the renewed investigation,               18 is an e-mail that Bob sent to you in response to the
19 do you have inromation about that we havent discussed          19 e-mail we were just talking about where he said something
20 so fur in tlm deposition?                                      20 to the affect that he guesses Curtis likes getting three
21 A. Specifically the opiniom of Dr. Turner, Dr.                 21 hots and a cot? Do you see that?
22 Boden (phonetic), only because those were related to ire,      22 A. I do.
23 along -- as the prosecution developed by the special           23 Q. Do you interpret that to mean that there was a
24 prosecutor's office and likely nDre. I was -- I was kept       24 lot of delay with this matter going to trial and it seems
                                                             98                                                                 100
1 abreast of what was going on as a matter of courtesy.           1 like miybe Curt wasnt anxious to have it tried?
2      Q. And you also said that you were curious about           2      A. You ,wuld have to ask Bob Gough ffllat he meant
3 the case, correct?                                              3 by that I ffllSn't really sure 'fthat the basis for his
4      A. Sure.                                                   4 comnent was.
S      Q. You wanted to find out what was going on?               S      Q. You sent him ane-11Bil in response to that one,
6      A. Absolutely. I am a curious guy.                         6 correct?
7      Q. You didn't talk with Dr. Turner or Dr. Boden as         7      A. Uh-huh.
8 they were developing their written opinions in this case,       8      Q. And tmte-mul was dated February 19thof2015
9 correct?                                                        9 at 10:47 am?
10 A. No, I did not.                                              10 A Yes.
11 Q. Did you talk with Detective Gibson about or                 11 Q. And )OUSaid, 'yep, I dont think it bothers
12 anybody else about how it is that Dr. Turner, Dr. Boden        12 him too llllCh". I am only reading part of the e-mril, but
13 reached the opinions that they reached?                        13 do you see thlt?
14 A. No, only that they had been provided with the               14 A. Yes.
15 records from the autopsy as had Dr. Denton.                    15 Q. What do you trean by that?
16 Q. Did you ever have a bigger conversation with                16 A. HI recall corTectly, the infonmtion that I
17 Bob Gough what you knew about the Lovelace case after you      17 had received, you know, again is kind of an ongoing 'fthat
18 sent this e-mail on February 19th, of 201 S?                   18 is going on wth the case in the category of an off
19 A. Define bigger.                                              19 handed co1D1Ent by Detective GibsolL He appeared to be
20 Q. I mean the e-mail references reserving a table              20 adjusting �II to his incarceration in the Hancock Cowity
21 to sit down and talk about it. Did you ever sit down and       21 Jail.
22 talk about it?                                                 22 Q. Do you see the secom partofthat sentetu
23 A. No, we never had a conversation since then,                 23 again in that February 19th, 2015 e-llBil dated, 10:47
24 that related to the Lovelace investi gation for the main       24 �re you wrote� phone cals are interesting?
                                               PLANET DEPOS
                                  888.433.3767 I WWW.PLANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                     Page 26 of 33


                                              Transcript of Jon Barnard                                               26 (101 to 104)
                                            Conducted on October 16, 2018
                                                              101                                                                 103
1       A Yes.                                                      1      Q. Do you see where Bob Gough said toyou as the
2       Q. What didyou trean by that?                               2 kids say today "dude is whack, yo"'. Do you see that?
3       A What I meant by that is that that detective               3      A I see that
4 Detective Gibson had related to me, reached DE, ffllatever        4      Q.   Okay. Am then the e-mul that was in response
5 tenn you wndd like.                                               5 to thatyou wrote back to Bob Gough, in part, kren,
6             That he w.is mmitoring phone convenations             6 brother. Do you see that?
7 bemeen Curtis and any other penon other than his                  7      A Yes.
8 la"Yen as is required by law, to be confidential. And             8      Q. What doyou� by, "Amm, brother''?
9 that his phone calls w th his thinl llife, \\ere                  9      A Well, it ffllS certainly an acknowedgernent of
10 interesting.                                                     10 \\hat he w.is saying, got it
11 Q. Did he describe foryou how those calls were                   11 Q. Didyou believe it was appropriate fur you to
12 interesting?                                                     12 be talking about Bob Gougp. about Curt's conversatiom
13 A Yes.                                                           13 with Im wire from the jail?
14 Q. What did he tellyou about that?                               14 A On a confidential basis, sure. Again,
15 A They l\ere vety argummtative, especially at -                  15 undentanding WJat I mean by confidential. I have a lot
16 I don't recall her name, his third wfe - his thinl               16 of convenations wth memben of the media about cases
17 wfe, w.is angry and argumentative l\Ould be the way in           17 and details of cases that I am mt at liberty to discms
18 ffllich Detective Gibson relayed those convenations to me.       18 l\ith the public, nor are they - so long as they
19 Q. Did re tellyou anything else about Curt's                     19 Wldentand the confidential nature of those convenatiom
20 calls other than whatyou just testified to?                      20 at least at that time, I got no problem
21 A No, I think that l\Ould be a fair description of               21 Q. Didyou ever discuss with Bob Gough the
22 \\hat I described in my e-mail to Bob Gough as being             22 possibility ofyou guys worlcing on a book?
23 interesting.                                                     23 A No.
24 Q. Didyou believe it was appropriate fur                         24 Q. Haveyou ever comideredyourselfwriting a
                                                          102                                                                     104
1 Detective Gibson to be sharing those calls withyou?               1    book about the Lovelace case?
2      A Absolutely.                                                2        A You'd 'ffllllt to talk to my granmar teacher before
3      Q. Why didyou believe that was appropriate?                  3    you ask me that The am,\er is no, I got other things to
4      A Became if he is not DDnitoring jail calls, he              4    do.
5 is not doing his joh And it's pelfectly appropriate for           5        Q. I talked at the beginning ofthe deposition
6 him to, as a matter of courtesy, again became I am the            6    about giving soire training to law enrorceirent about legal
7 prosecuting agency of the county, to share that                   7    subjects.
8 information wth me as l\Ould Ed Parldnson, ffllO took the         8        A Yes.
9 case over from me to share information about the case             9        Q. Haveyou ever given any training to Jaw
10 wth me.                                                          1O   enrorcetrent about any issueshaving to do with Brady
11 Q. Did F.d Parkimon ever giveyou any inronmtion                  11   versus Maryland?
12 about calls that Curthad JIBde from the jail?                    12       A No. That's nonmlly left to other aspects of
13 A I don't recall that he did, but he provided me                 13   their tr.lining.
14 l\ith a lot of information. Certainly l\Ouldn't swprise          14       Q. Otherthane-rmil, doyouhaveanyother
15 me if he did                                                     15   written doc� anywhere that reflect any ofyour rotes
16 Q. Dxl F.d ever tellyou about a cmpute between                   16   about any conversatiom youhave had with anyore related
17 him am Mr. Gibsonhaving to do with Scott Denton?                 17   to this case or any notes ofyour own aboutyour
18 A That rings no bells for me.                                    18   conversatiom with Curt on the 14th?
19 Q. Ifyou go to the front ofthis e-tmil, I am                     19       A 14th of!
20 looking at AC82. I am looking at the third e-mul from            20       Q. February 14th of2006, about Im wire's death,
21 the bottom Thi<; is an e-trail from Bob Gougp. to you,           21   or anyother written docmrents that would reflect any of
22 that's the 19th at 9'57 am you see what I am kloking             22   the inronmtion thatyou had about this case?
23 at?                                                              23       A Let me start wth my convcnatiom l\ith Curtis.
24 A Uh-huh.                                                        24   The only docUDEnts that are in 'Writing I believe you have
                                                PLANET DEPOS
                                   888.433.3767 I WWW.PLANETDEPOS.COM
       1:17-cv-01201-SEM-EIL # 90-4                    Page 27 of 33


                                             Transcript of Jon Barnard                                        27 (105 to 108)
                                           Conducted on October 16, 2018
                                                         105                                                             107
1 in your possession.                                          1      Q. Right But did you -- before you uhiJmtely
2             1hose are the only documents that I recall       2 did hire him, what did you look into as far as Im
3 sharing with him other than pcrhaJB merms about a            3 experieoce up to that point and his background?
4 specific case and \lbat to do or how to approach it          4      A Well, I relied on several things. Nmmer one,
5            With regard to his pcrfonmnce, you have           5 he had an- obviomly, he ffllS llcemed to practice law,
6 those documents \\ith regard to mitten coDJDBIDications or   6 had a degree from a very good law school, University of
7 conversations mth others relating directly or indirectly     7 Illinois.
8 to this Lovelace investigation.                              8            I knewthat he had been hired my
9             I believe that you have those all. Having        9 Scbniedeska111>, the firm that I had been hired by years
10 said that, I \\ant you to understand that my process in     10 earlier. I knewof theirstandards and so that mule or
11 responding to things like a foyar, f-o-y- a-r, request      11 gave me a level of comfort. I also knew that he ffllS a-
12           I delegate those to a staff mermer to do          12 he had experience as an athlete.
13 searches of data bases for that And I ffllS, I guess        13           And it has been my experience that-or
14 surprised but not shocked that a rmre detailed search of    14 DDybe I should just say that I have some partiality to
15 those data bases developed some of the documents that you   15 hiring people \\ith athletic experience, having to do mth
16 have that \\eren't discovered in respome to the initial     16 their resilience, their tenacity, their persistence,
17 respome. So I guess given that experience, it's             17 because the oork of the Adan Collllty State's Attorneys
18 possible there is some other stuffout there, but if         18 Office, involves as you know, legal cormat. You know
19 there is I am not aware of it                               19 trials, you need to be resilient, persistent and
20 Q. You beliew in either the foyar request that              20 tenaciom. That's a backgrowtd comistent with that.
21 you previlmly respotxled to or the docUirent production     21           Those are the things that I took into
22 that the county has m1de which includes sane dorurents      22 comideration. I didn't- I can tell you \fflat I didn't
23 relayed to you.                                             23 look into, if that's of concem I don't knowif it is
24           Those docl.llmnts reflect the S\DD total of       24 ornot
                                                        106                                                              108
1 written documents that might relate to you and any           1      Q. Yeah, it is.
2 involvement you had in Cwt's case?                           2      A I did not consult wi th the folks at
3      A So far as I am aware, yes.                            3 Schmiedeskamp. I knew that he parted ways wi th them
4      MS. 1HOMPSON: I don't haw any other questions.          4 while he was an associ ate.
5             CROSS EXAMINATION                                5             I did not consult with Dot Foods, where he
6              BYMS. EMERY:                                    6 told me he was working when he came to my office. I do
7      Q. We are going to go back and ask you some             7 not - I did not consul t with him.
8 questions and it's going to be a little disjointed, but      8      Q. D-o-t Foods, D-r-e-y-e-r. You were talking
9 just to clean up several things. You talked earlier          9 about the circumstances leading up to Cwtis' ultimate
IO about Curtis' came to your civil practice office, and he    1 O termination from the State's Attorneys Office.
11 was interested in returning to the practice of law?         11            And you said that there were expectations
12 A Yes.                                                      12 of Cwtis that he did not meet and you talked about his
13 Q. And, you said that if you hadn't been elected            13 time in the office that he wasn't showing up. Were there
14 that you would strongly consider him for a position and     14 other expectations that he didn't meet?
15 if you had been elected you would have said yes, I will     15 A They would be derivati ve of not showing up i n
16 hire you. Recall that?                                      1 6 the office. If he's not i n the office, he is not working
17 A Essentially, yes. I don't know that I gave him            17 on files, and he i s not preparing cases to work them up
18 a- i n the scenario where- i f the conversation             18 for t rial .
19 happened after I had been elected, before sworn i n, I      19            So there are-- there are a number of
20 think I li kely would have told him I wi ll.                20  things, but  they woul d all flow from not being in the
21          We are going to need someone, I will give          21 office. The list could go on, i fl had time to think of
22 you strong consi deration. I don't know that I made a       22 them, but that would give you the best sense.
23 commitment on the spot because it was an unannounced        23 Q. Why did you hire him as a part time assistant
24 visit.                                                      24 State's Attorney rather than full-time?
                                               PLANET DEPOS
                                  888.433.3767 I WWW.PLANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                      Page 28 of 33


                                               Transcript of Jon Barnard                                               28 (109 to 112)
                                             Conducted on October 16, 2018
                                                               109                                                                 111
1      A Budgetary reasons. Because the- I \\3S a part               1 fmt assistant at the time.
2 time assistant, \\hen I ran for the office. So \\hat ,w            2              That Curtis did not appear for the
3 needed to fill wasn'hlhat I felt the mll of the county             3 pretrial conferences and had not given any prior notice,
4 board 'OOuld be, that they 'OOuld continue to budget for a         4 WclrDing or hea& up that he 'OOuld not be there.
5 part time assistant but not a full-time assistant                  5              Became Curtis ,wuld have bad a nwmer of
6      Q. And, so, how is a part titrer pail?                        6 cases on that docket as Muld have all the other
7      A Part timer is paid- essentially it's kind of                7 assistants, it left our office in general and Gary in
8 a cmmination of - are you talking about the aDDunt or              8 particular, \\ithout any know.edge about 'ffl.Ult is going to
9 the method of pay?                                                 9 happen wth this case, and that's not a good thing.
10 Q. The trethod ofpay became you said he was kirxl                 10             So Gary reported to me the fact that he
11 ofa hybrid                                                        11 was not there, and bad not given anyone a heads up and
12 A Yeah, as \\35 I. Part time in the sense that                    12 that was a problem
13 there was recognition of the fact that he had other               13    Q. Were any ofthe cases cmtmsed fur wont of
14 duties as a la"'Yer. In his case, his ol\n practice, to           14 prosecution?
15 the extent that existed and a salary that was less than           15 A. I don't believe so. Certainly that 'OOuld have
16 full-timers, depending on experience.                             16 Dllde a bad situation 'OOrse, but even if they \\eren't, it
17           But, the hybrid sense of it was again, as               17 - it 'ffllS my practice to be present at pretrial
18 in my case, \\e provided himllith health imurance, much           18 conferences comng and going became I bad other
19 conumnly oould have been for full-time eq,loyees, but             19 respomibilities to mmitor to make sure that \\e \\ere
20 because \\e expected DDSt of his time, I'd ask that it be         20 making sure that cases progressed appropriately.
21 covered \\ith imurance.                                           21             And, I didn't like- never did like \\hen
22     Q. Ard you said his private practice to the extent            22 a case 'OOuld come up and the Judge oould call the case
23 that exsed, were you aware ofa thriving part titre                23 and say ffllO for the State is handling this case, and an
24 private practice or did it appear to be mnexistent?               24 ans\\er'OOuld come out, let's say, Curtis Lovelace, as an
                                                               110                                                                 112
1      A In bet\\een. He did have - I had given hima                 1    exarq>le.
2 case that I had- perhaps DDre than one case that I had             2               Where is Mr. Lovelace? He is not here.
3 in my civil practice, when I took the oath of State's              3    What is going on mth his case? And then the atDDsphere
4 Attorney, had himtake over, but my- my sense of his                4    in the courtroombecomes unpleasant, so that was
5 civil practice was that it was not overnhelning his time           5    something that I strove to avoid and as such the incident
6 \\hatsoever.                                                       6    inMay, 2012, \\35 getting really bad
7      Q. When he first started after you hired him, was             7        Q. Is there a particuJar incident you spoke about
8 re preliminary or primuily in rnisderreanors or felonies?          8    -- let's see mmaging the pretria1s or lack ofmmaging
9      A We 'OOrked himright into the felony rotation.               9    the pretria1s was next to the last straw. What was the
10 I had a method of office organization \\here I Wclnted all        IO   last straw?
11 of the Assistant States's Attorneys to handle felony              11       A The last straw occtnTed jmt prior to and
12 trials. That evolved a bit over time, but I �diately              12   follo\\ing the- Curtis' deployment for a l\eekend summer
13 threw himinto the fray, if you \\ill, of felony trials            13   nilitary training.
14 along mth assignmmt to particular courtroo1111.                   14              It occWTed on a \\eekend in July, keep in
15 Q. Was there an� at smre point in titre about                     15   nmd that I bad- that I had received assurances from
16 Curtis missing pretria1s?                                         16   Curtis that he \\Ould abide by a new schedule of his own
17 A Yes.                                                            17   making to iq>rove the attendance situation based on the
18 Q. What was the issue there?                                      18   probleminMay.
19 A The flash point, if you \\ill, occWTed at the                   19              He bad a \\eekend deployment in July, and
20 May, 2012 pretrial conference. And I think perhaps, it            20   was not present in our office fortoo days prior to that
21 oould have been the, Dllybe the JW1e pretrial conference.         21   deployment or perhaps three. It WclS at least too, ffllich
22           At any event it occurred either at the end              22   WclS unexplained Before he left, he assured my office
23 of April or the beginning ofMay. I was out of the                 23   adninistrator, Sheryl Elee, that he 'OOuld be in our
24 office, because it was reported to me by Gary Farha, my           24   office on duty, Monday DDming I amgoing to call it the
                                                 PLANET DEPOS
                                    888.433.37671 WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-4                       Page 29 of 33


                                                 Transcript of Jon Barnard                                         29 (113 to 116)
                                               Conducted on October 16, 2018
                                                              113                                                             115
1    16th, I could be llrong, but it WIS Monday DDming.             1            That might mean they are continued. That
2               Monday came and \\ent and \\e heard nothing         2 might mean there is been a negotiated plea and in rare
3    from Curt. Tuesday caOE and \\ent, \\e heard nothing from      3 instances there might be a dismissal. That would always
4    Curtis. Because of the previous issues, by Wednesday if        4 require an explanation to me by my assistant, but, I'd
5    he didn't appear, especially appear ,wtb an explanation,       5 say about 95%.
6    that ffl>uld be in my ni.nd, the last straw.                   6            We normally had anywhere from one to four
7               He did not appear, \\e did not hear from            7 or fi ve jury trials per month that went to trial.
8    him At that point in time, I ma de my decision and             8      Q. And they could be any size, correct? They
9    dispatched Sheriffs Department a long mth a DEDD to him        9 could be a one day trial?
10   That \\BS the history of it                                    10 A Yeah, sure, they could be one day, they could
11       Q. Am the Sheriffs Deparnrent was to retrieve              11 be two days. They could be - my cases tended to be
12   Im key fobs that gave him access to the courthouse and         12 longer because of the nature of the case, but, yeah,
13   the office?                                                    13 couple days.
14       A Yes.                                                     14 Q. Did Curtis also try bench trials?
15       Q. You were talking about that he joined the               15 A Yes.
16   military and you were jmt talking about m; deployrrent.        16 Q. We were talking about you wrote a letter of
17   When you said military, he joined the reserves, correct?       17 commendation for your prior assistant to the Presiding
18       A. Yes. I comider that to be mlitary.                      18 Judge regarding the Public Defender's Office?
19       Q. Okay.                                                   19 A. I di d.
20       A All be it on DDre of a part tiDE basis.                  20 Q. But you recall that? Did you write such a
21       Q. Am just so the record's clear, you referred to          21 letter for Curtis?
22   the May 12th incident, or the May incident?                    22 A. I did not.
23       A Yes.                                                     23 Q. Did he ask you to?
24       Q. What incident was that?                                 24 A. I believe he di d.
                                                             114                                                              116
1      A That \\BS ffllen he failed to appear for pretrial          I      Q. Did you tell him that you weren't going to?
2 conferences for the next ID)nth and did not give any              2      A I believe that I said that I l\Ould comider
3 ffllming or a lert or provide information about how his           3 tha t Again this is a general recollection. I don't
4 cases \\ere to be handled in bis absence from pretrials.          4 think it probably takes DBICh to figure out l\ho I thought
5             Let me add to that hopefully to give you              S the better candidate oould be.
6 an Wlderstanding. Let us assUDE as they alWlys did, that          6      Q. You also talked about sorretnres prosecutiom,
7 the jury trials in Ada� County began on the second                7 as you put it, fell soort.
8 Monday of each ID)nth.                                            8      A Yes.
9             Approximately, five \\eeks prior to that,             9      Q. Which:rream it was a dereme verdict?
10 forimtance, � ass1111e that the jury trial docket \\Ould         10 A Yes.
11 start on June 7th, first Monday, let's call it The               11 Q. Did any ofCurtis' problem; with alcoool do you
12 pretrial conferences for that docket Muld be at the end          12 believe that was a came for any of the� fililing
13 of April or the very beginning of May about five \\eeks in       13 short?
14 advance. And so, it WclS the - I believe it WclS a June          14 A 1bat's difficult for me to say. It may have
15 jury pretrials that he failed to appear for this occtnTed        15 been, it may not have been. I have lost cases and I
16 mthin-                                                           16 think anyone "ho's ever tried a case has lost a case. If
11 Q. Okay.                                                         17 you tell me you never lost a case, you probably never
18 A All of this occtnTed in May.                                   18 tried one.
19 Q. What was the -- I know you can't give rre that                19            It happem to us all. I heard both good
20 exact IUilTber, but mw often did cases from your office go       20 and not so good reviel\S from law enforcement ,\ith regard
21 to jury trial versm taking a plea?                               21 to bis handling of cases.
22     A I think that if you use a broad statistical                22     Q. Well, that kirxl ofbe� the question as to
23 term probably, I'm going to say 95% Muld result in a             23 whether you believe that there was -- there were problem;
24 disposition other than a trial on a ID)nth to ID)nth basis.      24 related to alcoml in Im p erfu�?
                                                  PLANET DEPOS
                                     888.433.3767 I WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-4                        Page 30 of 33


                                                  Transcript of Jon Barnard                                         30 (117 to 120)
                                                Conducted on October 16, 2018
                                                                117                                                               119
1        A. I ca1U10t honestly say that that WclS the cause           1     Q. Do you recall whether in the days following
2    of falling short in a given case or any case because lot         2 Curtis' call to you that Cory was dead, whether he took
3    of things can go wrong on the WclY to proving a case, a          3 time off or he was still working?
4    person guilty beyond a reasonable doubt.                         4     A. Wel l, as I alluded to before, anyone who -in
S                I can say this, that I heanl concerns from           5 that situation, has-going to be given wide berth about
6    law enforeement about his prosecutorial approach or              6 their attendance.
7    perfonnance, and not being particularly up to the desires        7            And I would not have felt it necessary for
8    of the lawenforeement investigator.                              8 him to tell us he wasn't going to be there. We woul d
9                I have also heanl that about other mermers           9 have all essential ly circled the wagons to cover any
10   ofmy staff and so, I can't tell you that I believe that          10 matters he had up until following the funeral.
11   alcohol \\35 involved in any subpar performance. Is it           11    Q. How many -- and this was in 2006, how many
12   possible? Sure. Is it possible it's not? Sure.                   12 Assistant State's Attorneys were there, full or part
13       Q. Okay. Am in response to one ofMs. 1h:mpson's              13 time?
14   questions you said there were no written corrplaints about       14    A. I think I had six staff attorneys and myself,
15   Curti<;' perfonmnce. So you did receive so� corrplaints?         15 total of seven. Ifl stop it's easier for me to count
16      A. ldid                                                       16 the offi ces.
17       Q. And, earlier you were talking about the day               17    Q. 'Cause the faces changed?
18   that Curti<; called you to tell you that Coiy was dead and       18    A Yeah, right. One, two, three, six, six
19   you re�rmered that through your intercom system so�body          19 assistants, one elected State's Attorney.
20   told you Curti<; was on the line?                                20    Q. How many criminal courtrooms in the courthouse
21       A Yes.                                                       21 that you guys covered?
22       Q. That was February of2006 actually Valentine's             22    A Seven. Those are the rooms -those are the
23   Day, February 14th, 2006. Back then, did you have a              23 courtrooms that are used for -- used for court. I can
24   direct dial line?                                                24 tell you that we bad a number of assignments, assigned
                                                                118                                                               120
1       A. I think I did I think you could reach me, by               1 courtroom. If that was what you are looking for.
2    - I think you could reach me by direct dial or by cell           2     Q. Yes. I am not going to show it to you, but
3    phone.                                                           3 back in Exhibit 3, there was an e-mail to Adam Gibson.
4        Q. And, you said that you learned from staffthat             4 Tara have you got that? Show it to the witness. Toe
5    Curt hid co� to the office later that day?                       5 bottom e-mail from Adams Gibson to you on February 24th,
6       A ldid                                                        6 2014.
7        Q. � you hive an umerstanding or did you have an             7     A Yes.
8    understanding ofwhy you went into the office that day?           8     Q. Toe first sentence says, can I take Lovelace to
9       A. No, I don't I know that by comments made to                9 Grand Jury to get it started or do I need to do that in a
10   me bymy staff they '\\ere surprised that he came in.             IO different way since you are listed as a witness. You see
11   That's all I can tell you                                        11 that?
12      Q. And, the Quincy Harold reporter said -- told               12    A. Yes.
13   you that re hid encountered Curti<; in the courthouse that       13    Q. Toe police officer can't take cases to the
14   day, is that correct?                                            14 Grand Jury, can they?
15       A He did                                                     15    A I suppose it's theoreti cally possible, but if
16      Q. Do you hive any umerstaroing ofwhat re was                 16 you take a peek at the-go to criminal procedure,
17   doing over at the courthouse that day too?                       17 describes the State's Attorney's responsibility to do
18      A. Well, our office is in the courthouse.                     18 that.
19       Q. Okay.                                                     19    Q. So, it would either be you or in the case of
20       A. I don't know\\here he \\Ould have seen Curtis,            20 the appointment of a special prosecutor. The special
21   or \\here he encountered him, \\hether or not it WclS in our     21 prosecutor's the one who takes it to the Grand Jury,
22   office or some'ffltere else in the comthouse. It could           22 correct?
23   have been either place, because again the media prows            23    A. Exactly.
24   the courthouse including our office.                             24    Q. And the decision even if you have a gung ho
                                                  PLANET DEPOS
                                                  1
                                      888.433.3767 WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-4                   Page 31 of 33


                                              Transcript of Jon Barnard                                      31 (121 to 124)
                                            Conducted on October 16, 2018
                                                          121                                                           123
1 officer, the decision to take a case to the Grand Jury        1 natural, and yet, I felt it needed further clarification
2 when you have a special prosecutor, is that the special       2 on my end.
3 prosecutor?                                                   3            He took issue mth the reasons I expressed
4      MS. EMERY: Object to form, but you can ans,ver.          4 to him briefly in my letter of - my e-mail of
5      1HE WITNESS: Or the State's Attorney who has             5 temioadoa He outlined those to me in an e-mail of
6 responsibility for the case.                                  6 July 21st
7 BYMS.1HOMPS0N:                                                7      Q. That's date starrped AC316 am 317?
8      Q. Did you have any contact with Curtis Lovelace         8      A Yes. And I replied to those in an e-rmil of
9 after he left the State's Attorney's office?                  9 August 1st, 2012, date staq,ed AC3019, I'm sony that
10 A Yes.                                                       10 August 1st e-mail is AC0319 and continues as AC0320, but
11 Q. What type of contact?                                     11 the exchange was an expression of something of a
12 A Wel l , I encountered him on the street. But I             12 difference of opinion about bis pelfonnance.
13 can-- there was one material contact on the street, that     13          Obviously I told him that uldrmtely my
14 I felt to be parti cularl y relevant to thi s case.          14 decision was irrevocable. Approximately a year later I
15 Q. What was that?                                            15 received a phone call on my cell phone from Curtis.
16 A That was a phone conversati on and- could I                16          I was in the Charlotte, North Carolina
17 take a qui ck break?                                         17 airport awaiting a connection to, I think Philadelphia.
18 MS.1HOMPS0N: Sure.                                           18 I didn't- �Il, I think I did recognize it because I
19             (Short recess.)                                  19 had a name recognition for bis cell phone.
20 BYMS. EMERY:                                                 20          I was somel\hat surprised, took the call,
21 Q. Before the break, we were talking about                   21 but I took it I said, hello, Curtis, he greeted me. He
22 contacts after Curtis left the State's Attorneys and you     22 indicated to me that he jmt wanted to call me became he
23 were talking about one phone call in particular.             23 just wanted to talk about his tenure in the State's
24 A Uh-huh, yes.                                               24 Attorney's Office.
                                                         122                                                           124
1        Q. What about that phone call?                         1             And he said to me and I am quoting or near
2        A That ffl>uld have occurred, I am going to say        2 quoting, he said John, \\e both knowl\hy you fired me. I
3    approximately a year, perllaps.                            3 said \\ell, Curtis, I think I knowl\hy I fired you and
4               Well, it \\Ould have been approximately a       4 sotmds to me like you widerstand the issues you had
S    year or so after Curtis \\35 teminated                     5             He said yes, I do and I just want you to
6        Q. And, tell rre about it. Who called who?             6 know that I am'OOrldng on- on addressing those issues.
7        A Curtis called me and the backdrop for the            7 He said I have a sponsor and I am attending, rmy have
8    conversation, was as I am sure you seen, there was an      8 said meetings or coumeling. I took that to mean efforts
9    exchange of e-rmils be�en Curtis and myself when he was    9 to deal \\ith his alcohol abme that was unnistakable from
10   teminated                                                  10 \fflat he shared l\ith me.
11              I sent him an e-rmil notifying him of my        11            But in essence, '\\hat was relevant to me
12   decision and briefly the reasons for that He then sent     12 was an acknol\ledgement by him of the problems be had,
13   me a response to that, and approximately ten days after    13 particularly \\ith alcohol and howthey affected other
14   receiving that response I replied to his response.         14 aspects of his pelfonnance.
15       Q. All right, hang on And tint would have been         15            I said, Curtis, I appreciate you sharing
16   exhibit mmi>er one?                                        16 that \\ith me, I am glad you shared it mth me. I hope
17       A Ifl am understanding you comctly, yes.               17 for the best for you and, you know, good luck to you
18       Q. 11m is a series ofe-rmik that you are               18 became any one of us ,wk up and do\\n the street know
19   tailcing about, Exhibit Nurrber 1?                         19 that alcohol abme is a real problem, for a lot of people
20       A Yes.                                                 20 and you always applaud an acknowedgement of the problem
21       Q. Jmt so we are clear.                                21 and steps taken to address the problem. That's \\hat that
22       A In any event you can see from a reviewfrom the       22 conversation was about.
23   e-rmils there that Curtis took some issue l\ith my         23     Q. Arr/ further contact with him after that?
24   understanding of bis pelfonnance level, and again that's   24 A My contact \\ith Curtis up witil the time he was
                                                PLANET DEPOS
                                   888.433.3767 I WWW.PLANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                      Page 32 of 33


                                               Transcript of Jon Barnard                                            32 (125 to 128)
                                             Conducted on October 16, 2018
                                                            125                                                                    127
1 i ndi cted would have been i nfrequent and limi ted to hi , 1 pe rson ffllS assigned to a jury trial keeping in nind that
2 how you doing. The only place I would see hi m would be 2 a case night be set for trial forthe first time in May.
3 at the courthouse.                                           3             It's not going to go to trial in May, it's
4      Q. Okay. During your tenure at the State's              4 continued to July. It's not going to go to trial in
5 Attorney's Office, were jury trials assigned just by         S July, continued to Septeimer. Then 1111ybe something else,
6 whoever had the courtroom, or were they assigned?            6 but once that case is assigned to a particular assistant,
7            And I am saying to the assistant or               7 it stays mth that assistant lUlless there is some wiusual
8 keeping them to try it yourself or were they assigned        8 circumstances.
9 based on the complexity and severity of the crime            9      Q. Okay. And how early is the case assigned?
10 alleged?                                                    10 A. First time it sho\\S up onthe jury trial
11 A. All of the above. And, what that means is that           11 docket, hwuld getthe list of cases that are setfor
12 I would-- number one, I assi gned the jury trials.          12 trial that rmnth.
13 Anything on the felony docket I assi gned, and my method 13               SoDE ofthe m bad already been assigned
14 of assi gnment was ki nd of a multi factorial process.      14 because, you know, they had been continued to that DDnth.
15          But number one, I would obviously try to           15 SoDE \\ere assigned-to be assigned for the first time.
1 6 assign equal numbers of cases to members of the staff, so 16 I l\Ould make those assignments.
17 that one person didn't have twenty cases and the other      17 Q. What kind oftrial did you assign Curtis when
18 person had two.                                             18 he was relatively new to yom office, say aromxi the tnre
19          Ifl had 20 cases and I had five                    19 ofCory's death, 2006?
20 assistants, four per or roughly that. Obvi ously, there     20 A. What you normally l\Ould do, certainly 'ffllllt I
21 were speci al factors that could affect an assignment, the 21 did was assign them pemaps to the lol\er level felonies,
22 complexity, or whether or not this person had more          22 the less COIJ1llicated,the less serious, just to see how
23 experience i n the area, for i nstance of domestic abuse or 23 they do.
24 DUI, felonyDUls or sexual assaul t.                         24            Andifthey-ifthey got good results
                                                           126                                                                     128
1             1bose-I knew\\ho knew\\ho had                       1 and progressed, then they l\Ould throwtheminto the deep
2 experience in those areas, so that l\Ould factor intothe        2 end.
3 process, but, everyone ffllS assigned an equal nurmer of or     3      Q. Ifyou saw a docun:i::nt written by Curtis, around
4 roughly equal nmmer of cases.                                   4 the tnre ofCory's death, that re was taking two weeks
5     Q. Did you ever assign second chair?                        5 o:ffto assist withjury trialc; and there were no jury
6     A Yes.                                                      6 trials assigned in tmse two weeks, woukl you find that
7     Q. How often?                                               7 odd?
8     A Only in my cases because of the nature of cases           8      MS. 1HOMPS0N: Object to funn, but you can amwer.
9 that I was trying.                                              9      1HE WI1NFSS: At first bhEh based only on what you
10 Q. Okay. So oone ofthe assistants ever had                     1O are sharing yes, I wouk:l firxi that -- fur imtaoce, just
11 second chairs?                                                 11 to give you sone context.
12 A Only pemaps the first trial or too jmt to get                12             I lrnow the jury tria1c; always are going to
13 their feet \\et.                                               13  be on  the first or rather the second sotretirres into the
14 Q. Okay. So it was just to llllke sure they knew               14 third week ofthe mmth
15 what they were doing, � dkln't go south badly?                 15             IfI saw a treIID fur him that said I am
16 A Right                                                        16 going to be b� with jury trials, during the fuurth week
17 Q. Okay. As an Assistant State's Attorney, did                 17 ofthis nDnth and the first week ofnext nDnth. I woukl
18 you relp each other out withjury triak?                        18 know that sotrething ain't right became we don't have
19 A. Sure. 'lbere was a-l\e all - because \\e are                19 tria1s during that part ofthe nDnth. Just an exarrple.
20 a sllllll office, l\Ould talk and collaborate and ask each     20 MS. EMERY: I think that's all I have.
21 other for assistance on legal issues, on practical, you        21                REDIRECTEXAMNATION
22 know, issues.                                                  22 BY MS. 1HOMPSON:
23            Certainly there was an infonml and l\ell            23 Q. Who in law enfurcerrent gave you not good
24 oiled nemork for that kind of coIDIBlllications, but once a    2 4 reviews ofCurt's work?
                                                PIANET DEPOS
                                   888.433.3767 I WWW.PIANETDEPOS.COM
        1:17-cv-01201-SEM-EIL # 90-4                       Page 33 of 33


                                               Transcript of Jon Barnard                                      33 (129 to 132)
                                             Conducted on October 16, 2018
I                                                           129                                                          131
    1  A. I recall that Beyan Dusch, 8-r-y-a-n,                   1 STAIB OF ILLINOIS )
2 D-IH-c-h. Brian, Mrked wth Curtis on a case and ,,e                            )SS:
3 fell short of that case and Beyan expressed his                 2 COUN1YOFC OOK)
4 displeasure ,\ith Curtis' handling the case, but that ffllS     3
s \\hen it Muld occur, not a comm.mt that Muld have been          4          I, LaDonna Gray, being first duly sworn on
6 solely linited to Curtis.                                       s  oath, says that she is the court reporter who reported
7              And I have heard that co1q>laint from other        6 shorthand the proceedings had at the hearing of said
8 law enforcement agents mth regard to other mermers of           7 cause, and that the foregoing is a true and correct
9 our office from time to time?                                   8 transcript ofher shorthand notes so taken as aforesaid.
                                                                  9 So signed and dated this 31st day of October, AD., 2018.

                                                                                                  h-
10     Q. Anyone else beside Mr. Dusch who was a law
                                                                  10
11 enforcem:nt that �ve a not good review ofCurt?
                                                                  11                  Laz;)t,IUUI.,
12 A. I believe there was one other one but I                                         LaDonna   Gray, CSR
                                                                  12
13 couldn't tell you ffl10 that ffllS. 1bat is the one I can
                                                                  13                  License  #084-001558
14 recall specifically, but I know it ffllSn't isolated
                                                                  14
15             So that's \\by I say I believe it \VclS one
                                                                  15
16 other concern expressed to me by another officer. Again,       16
17 I ,Vclllt you to understand that those things can be the       17
18 result of any nwmer of things. So I don't want- I              18
19 don't w.mt to be unfair to Curlis in that regard.              19
20     Q. Other than th>se two, can you remmber any               20
21 other oral corrplaints imde by anyone, law enfurcem:nt or      21
22 othenwe, about Curts work in the State's Attorneys             22
23 Office other than what you have already discussed?             23
24     A I have a vague recollection of a mmmer of the            24
                                                            130
1 County Board expressing displeasure wth naybe some legal
2 question that he posed to On1is that was not ans'\\ered
3 either timely or to his satisfaction.
4           Again, I take those kin& of things wth a
s grain of salt, given the usual coJq>Osition of the County
6 Board.
7    Q. Any other oral corrplaints about Curt you can
8 rem:rrber?
9    A. Those Muld be the ones that came to nind
10   MS. 1HOMPS0N: I don't have anything else.
11   MR HANSEN: He waives.
12
13
14            (FmofProc�.)
15
16
17
18
19
20
21
22
23
24
                                                 PLANET DEPOS
                                                1
                                    888.433.3767 WWW.PLANETDEPOS.COM
